EXHIBIT A
1
                                             Disclaimer

This research presentation expresses our research opinions, which we have based upon interpretation of certain facts and obse rvations, all of
which are based upon publicly available information, and all of which are set out in this research presentation report. Any investment involves
substantial risks, including complete loss of capital. Any forecasts or estimates are for illustrative purpose only and shou ld not be taken as
limitations of the maximum possible loss or gain. Any information contained in this report may include forward looking statements,
expectations, pro forma analyses, estimates, and projections. You should assume these types of statements, expectations, pro forma
analyses, estimates, and projections may turn out to be incorrect for reasons beyond Spruce Point Capital Management LLC’s co ntrol. This is
not investment or accounting advice nor should it be construed as such. Use of Spruce Point Capital Management LLC’s research is at your
own risk. You should do your own research and due diligence before making any investment decision with respect to securities covered
herein. All figures assumed to be in US Dollars, unless specified otherwise.

You should assume that as of the publication date of any presentation, report or letter, Spruce Point Capital Management LLC (possibly along
with or through our members, partners, affiliates, employees, and/or consultants) along with our subscribers and clients has a short position in
all stocks (and/or are long puts/short call options of the stock) covered herein, including without limitation Maxar Technolo gies Ltd. (“MAXR”),
and therefore stand to realize significant gains in the event that the price of its stock declines. Following publication of any presentation, report
or letter, we intend to continue transacting in the securities covered therein, and we may be long, short, or neutral at any time hereafter
regardless of our initial recommendation.

This is not an offer to sell or a solicitation of an offer to buy any security, nor shall any security be offered or sold to any person, in any
jurisdiction in which such offer would be unlawful under the securities laws of such jurisdiction. Spruce Point Capital Mana gement LLC is not
registered as an investment advisor, broker/dealer, or accounting firm.

To the best of our ability and belief, as of the date hereof, all information contained herein is accurate and reliable and d oes not omit to state
material facts necessary to make the statements herein not misleading, and all information has been obtained from public sources we believe
to be accurate and reliable, and who are not insiders or connected persons of the stock covered herein or who may otherwise owe any
fiduciary duty or duty of confidentiality to the issuer, or to any other person or entity that was breached by the transmission of information to
Spruce Point Capital Management LLC. However, Spruce Point Capital Management LLC recognizes that there may be non -public
information in the possession MAXR or other insiders MAXR that has not been publicly disclosed MAXR. Therefore, such informat ion
contained herein is presented “as is,” without warranty of any kind – whether express or implied. Spruce Point Capital Management LLC
makes no other representations, express or implied, as to the accuracy, timeliness, or completeness of any such information o r with regard to
the results to be obtained from its use. All rights reserved. This document may not be reproduced or disseminated in whole or in part without
the prior written consent of Spruce Point Capital Management LLC.

All rights reserved. This document may not be reproduced or disseminated in whole or in part without the prior written consent of                       2
                                     About Spruce Point Capital Management

  Spruce Point believes change is required at Maxar Technologies (Nasdaq/TSX: MAXR). Based on our research, we
   believe CEO Howard Lance should resign for inflating Maxar’s earnings through an aggressive M&A accounting
 scheme, and omitting key details from his biography that would have cautioned investors about his track record of
overseeing companies that later admitted material weakness of internal controls and required accounting restatement.

Spruce Point Capital Is An Industry Recognized Research Activist Investment Firm Founded In 2009
• Founded by Ben Axler, a former investment banker with 17 years experience on Wall Street
• Ranked the #1 Short-Seller in the world by Sumzero after a comprehensive study of 12,000 analyst recommendations dating
  back to 2008 (March 2015)
• Ranked the #13 Most Influential FinTweeter on Twitter according to Sentieo analysis (Dec 2016)

    CEO Departures Post Recent Spruce Point Research Activism
                                                          Enterprise Value
         Report Date          Company / Ticker                                           CEO Departure / Date
                                                      At Report Date ($ billions)
           7/13/17             Gentex / GNTX                     $4.7                    Fred Bauer / Jan 2018
           4/13/16            Sabre Corp / SABR                 $11.2                    Tom Klein / June 2016
          12/17/15             Intertain / IT.TO                 $1.5                  John FitzGerald / Feb 2016
           8/19/15           Caesarstone / CSTE                  $1.7                    Yos Shiran / May 2016
           2/10/15               Greif / GEF                     $3.2                   David Fischer / Oct 2015
          11/13/14             AMETEK / AME                     $14.0                 Frank Hermance / May 2016
           1/15/14             LKQ Corp / LKQ                   $11.8                Robert Wagman / March 2017
           7/23/13            Just Energy / JE.TO                $2.0                   Ken Hartwick / Feb 2014
           3/5/13           Boulder Brands / BDBD                $1.0                 Stephen Hughes / June 2015
           6/14/12            Bazaarvoice / BV                   $1.2                    Bret Hurt / Nov 2012
                                                                                                                            3
                                                          Spruce Point Has Succeeded In
                                                          Canadian Shareholder Activism
  Spruce Point has written four critical activist reports in Canada. In a majority of the cases, the share price has met or
  exceeded our downside estimate of intrinsic value. The average share price decline is 57%. A common theme is that
   Canadian analysts don’t ask difficult questions of management, challenge assumptions, and are overly optimistic.

                                   Intertain                                     TSO3                                     Just Energy                    Maxar (Formerly MacDonald Dettwiller)
   Company:

Exchange: Ticker                    TSX: IT                                     TSX: TOS                                NYSE and TSX: JE                            NYSE and TSX: MAXR

Report Date                  December 17, 2015                              August 23, 2017                              July 31, 2013                                   Aug 7, 2018

Stock Brokers Who          Canaccord/Mackie/Nat’l                                                                                                            Canaccord/RBC/TD/CIBC/GMP/BMO/
                                                                      Canaccord/RBC/Scotia/GMP                      Canaccord/RBC/TD/CIBC
Say Said “Buy”                 Bank/Cormark                                                                                                                           Nat’l Bank/Scotia

                                                                                                                                                         •    MDA’s acquisition of DigitalGlobe
                    •   Stock promotion of a poorly
                                                                                                                                                              driven by the need to cover problems
                        organized online gaming roll-up
                                                              •   Poorly promoted Canadian healthcare                                                         in its satellite business, including a
                    •   CEO FitzGerald has a checkered
                                                                  company, with limited product value      •   Growth by deceptive sales tactics of a         forthcoming decline in the
                        past with ties to questionable
                                                              •   Disclosure issues obfuscate actual end       service with limited value                     geostationary satellite industry
                        people
                                                                  market sales, and overstatement of       •   Reckless debt-fueled acquisition          •    Brazen accounting scheme including
                    •   Ties to Amaya, a company being
Spruce Point’s                                                    total addressable market                     spree has stretched the balance sheet          inflation of intangible assets to
                        investigated by regulators
Criticisms                                                    •   Over-promotion of a partnership with     •   Diverting investors from problems by           overstated Non-IFRS EPS
                    •   Management Incentive Program is
                                                                  Getinge that would be destined to fail       creating metrics that overstate results   •    Dangerously levered at 5.8x when
                        flawed and unjustly enriches
                                                              •   Terrible insider alignment with mgmt.    •   Dividend at high risk of being cut             taking into account off-balance sheet
                        insiders
                                                                  owning 1% of shares                      •   46%+ downside risk to $4/share                 liabilities make Maxar’s dividend at
                    •   Questionable financial reporting
                                                              •   80%+ downside when Getinge deal fails                                                       high risk of being cut or eliminated
                        and accounting practices
                                                                                                                                                         •    Analyst estimates are too high, and
                    •   Overvaluation: 45%-70% downside
                                                                                                                                                              goodwill and asset impairment looms

                    •   Intertain initiated a strategic
                                                                                                                                                         •    Maxar’s twice attempted to “refute”
                        review upon the report release                                                     •   Free cash flow available to pay the
                                                                                                                                                              our conclusions, yet its share price
                    •   Feb 2016, CEO FitzGerald resigns      •   On Jan 25, 2018, TSO3 discloses              dividend has contracted materially
                                                                                                                                                              lingers near a multi-year low
                        from Intertain (source)                   amendments to the Getinge                •   CEO Ken Hartwick resigned within 7
                                                                                                                                                         •    The Company also clarified its capital
                    •   Intertain delists from the TSX in         partnership, validating Spruce Point’s       months after our report (source)
                                                                                                                                                              allocation strategy, and suggested
Successful              Jan 2017 and re-lists its shares in       criticisms (source)                      •   CFO resigned a little more than a year
                                                                                                                                                              that debt pay was a priority, leaving
Outcome                 the UK -- claiming that the           •   Multiple brokers downgrade shares            after our report (source)
                                                                                                                                                              the safety of the dividend in question
                        Canadian markets don’t value its          from >C$5.00 to C$2.00                   •   Share price made a low of $3.48 in
                                                                                                                                                              (source)
                        business (source)                     •   Share price made a low of C$0.48 in          June 2018, down 51%, which
                                                                                                                                                         •    On Oct 31, Maxar reported
                    •   Analyst price targets of C$28.00          Oct 2018, down 81%                           exceeded our low share price target
                                                                                                                                                              impairment losses of $383.6m –
                        were never achieved. Shares hit a
                                                                                                                                                              validating our concerns (source)
                        low of C$7.13, down 42%
                                                                                                                                                                                                       4
Executive Summary
                                                       Meet Maxar Technologies
                                                       Lemon + Lime = Lemon Aid

     $ in mm                       LTM 9/30/17                                   LTM 9/30/17                                        2018E Spruce Point View
                                   Nasdaq: DGI                                     TSX: MDA                                            Nasdaq/TSX: MAXR
Share Price
                          $34.40 (consideration received)                           $68.67                                        Long Term Price Target = $0.00
Total Sales                            $851.0                                      $1,361.0                                                   $2,231.0

EBITDA                                 $404.5                                       $263.1                                     $597.3m / ($635.3m credit adjusted)
                                                                                                                                          Credit Adj. Debt
Total Debt                            $1,247.8                                      $817.4
                                                                                                                                             $3,713.8
Less: Cash and Eq.                    ($174.7)                                      ($10.8)
                                                                                                                                                  --
Net Debt                              $1,073.1                                      $806.6
                                                                                                                                             $3,713.8
Free Cash Flow                 $94.3 (as of 6/30/17)                                 $32.2                                                    $0 - $50

Net Debt / EBITDA                       2.7x                                          3.1x                                              5.8x (5.5x covenant)
                                                                                                                    • CEO Howard Lance and CFO McCombe are all-stars and
                     • Dominant player in the industry          • Competent management
                                                                                                                      insiders are highly incentivized to succeed
                     • Stable cash flows                        • Long-term opportunity to penetrate the U.S.
                                                                                                                    • Satellite cycle will improve in 2H’18
Promotional          • Ability to increase market share with      gov’t and SSL (Loral) cycle has bottomed
                                                                                                                    • $60 - $120m synergy potential (sales + costs) by 2019
Upside                 corporate and international users        • Can translate its space knowledge to other
                                                                                                                    • Declining capex needs leading to rapid deleveraging
                     • 37% ownership in Maxar gives               industries (industrial and medical robotics,
                                                                                                                    • Expanded ability to compete for U.S. gov’t business
                       shareholders upside                        artificial intelligence)
                                                                                                                    • More commercial business opportunity
                                                                • Significant mgmt. and Board departures well       • Lance hid from his bio two disasters (Harris Stratex and
                                                                  in advance of the transaction                       Change Healthcare) resulting in financial restatement.
                                                                • SSL (Loral) satellite business acquired in 2012     McCombe resigned before the March 18 Investor Day
                     • NGA EnhanceView SLA contract               is now a material drag. That business went        • Insiders own 0.50% of MAXR and appear incentivized to
                       accounted for 46.5% of 2016 revenues       bankrupt during the prior cycle                     game the compensation targets
                       and expires in 2020                      • Evidence suggests material accounting             • YTD sales down organically 12.7% lead by Space Systems
Sober
                     • Material risk to the NGA contract from     inflation of EBITDA and earnings                  • No strategic alternatives for maximizing its value
Reality                pricing concessions to the U.S. gov’t    • Through the cycle, has only generated a           • Synergies are a show me story
                     • DigitalGlobe shareholders have been        meager $30m of free cash flow/yr due to high      • Capex will remain >$300m per year
                       dumping Maxar stock                        capex requirements                                • More commercial/int’l opportunities will disappoint
                                                                • Robotics and AI are just buzz words to excite     • DigitalGlobe’s NGA contract will re-price lower in 2020 due
                                                                  investors. No proven traction                       to competitive pressure driving prices down
                                                                                                                    • Debt will rise during 2018 absent a dividend cut
                                                                                                                                                                                    6
                                        Spruce Point Believes Maxar Technologies (MAXR)
                                        Is A “Strong Sell” With 100% Downside Risk
Strained by the levered acquisition of Space Systems Loral in 2012 at the cycle peak, MacDonald Dettwiler’s (MDA) acquisition of
  DigitalGlobe (DGI) in 2017 was done out of necessity to cover-up growing accounting and financial strains. Rebranded Maxar
Technologies (MAXR), the combined company has pulled one of the most aggressive accounting schemes Spruce Point has ever
seen to inflate Non-IFRS earnings by 79%. However, with end markets weakening, and burdened by $3.7 billion of rising debt with
       almost no cash and free cash flow, Maxar must eliminate its dividend immediately, or risk wiping out equity holders.

    Prelude To A Disaster: MacDonald Dettwiler’s Failed Levered Acquisition of Space Systems Loral (SSL)
1
    Acquisition of SSL Poorly Timed: Acquired in 2012 when demand for geostationary satellites was robust, industry demand and backlog
    has dried up as orders decline as a result of new high-throughput satellites and low-earth-orbit (LEO) constellations coming online
    Obfuscation of Gross Margins and R&D Costs: MDA never provided clear disclosures about its satellite manufacturing gross margins. R&D
    costs have been buried as footnotes in its intangible asset account disclosures. Recent disclosure of contract losses tied to engineering
    costs suggest percentage-of-completion accounting abuse, a common issue in the aerospace and defense industry
    Signs To Suggest $50m/yr of Earnings Overstatement Through Aggressive Intangible Asset Capitalization: MDA’s dependency on intangible
    asset capex grew significantly, and it capitalizes a materially higher % as in-process technology than peers. Capex to depreciation is
    running at 2x now vs. SSL pre-acquisition by MDA
    Cash Flow Issues: From 2012-2017 average adjusted free cash flow was $30m and includes periods where MDA reported bank overdrafts
    as a result of cash deficiencies. Rising orbital receivables and DSOs, conversion of accounts receivables into notes payable from
    customers, and a material increase of accounts receivables due past 90 days all signal financial strain
    Rapid Management / Director Turnover: MDA’s CEO, audit committee chair, and chief technology officer at SSL all resigned leading up to
    its eventual hiring of new CEO Howard Lance, who has an unremarkable past in our opinion

2   Warning: Maxar’s New CEO Howard Lance Associated With Multiple Companies Requiring Financial Restatement
    Lance’s Failures: Lance is a former Group COO/President of NCR, a successful Spruce Point campaign that fell 40% after we highlighted
    numerous accounting concerns, and it failed to find a buyer after a strategic process. He was also the Chairman of the Board at Change
    Healthcare Holdings through 2017 and Harris Stratex (Nasdaq: HSTX, now called Aviat Networks (AVNW)). Both companies blindsided
    investors when informing them that the financial statements could not be relied upon, and material weaknesses of controls existed
    Dennis Chookaszian (MAXR Audit Chair through Feb 2018): Has served as a Director at Career Education (during FTC inquiry/restatement),
    Sapient (material weaknesses disclosed), and Prism (formerly Internet Patent Brands, a penny stock promote with delinquent filings)
    Insiders Having Nothing At Risk: Ownership by insiders at MDA declined every year to virtually zero. Post the DigitalGlobe acquisition,
    insiders own a miniscule 0.50% of the stock, and have mislead investors about bonus compensation targets being tied to cash flow        7
                                         Spruce Point Believes Maxar Technologies (MAXR)
                                         Is A “Strong Sell” With 100% Downside Risk

3   Why MDA/DigitalGlobe > Maxar Technologies Appears To Be Complete Bust:
    Already Failing To Hit Projections: MDA historically didn’t give guidance, but projections from the May 2017 proxy statement from the
    DigitalGlobe acquisition show the combined company has performed miserably, and is missing internal expectations
    Engaging In A Massive M&A Accounting Scheme To Cover Past Problems: In Feb 2017, management said it didn’t identify any material
    inconsistencies in DigitalGlobe’s financials between GAAP and IFRS. It then backtracked and revised financials that artificially inflated
    revenues by 4-6% and EBITDA by double digits. However, this is only the tip of the iceberg. We previously illustrated our concern that
    MDA appeared to be overcapitalizing costs by inflating intangible asset purchases. Thus, it came as no surprise to us when Maxar used the
    DigitalGlobe acquisition to inflate intangible assets even further. However, the $1.1 billion inflation was an order of magnitude that
    shocked us. MDA made reference to DigitalGlobe’s “world leading (satellite) constellation” as a strategic rationale of the acquisition – yet
    it impaired the satellite assets at deal closing, and inflated its intangible asset accounts by a commensurate $1.1 billion
    Nonsensical Earnings That Conveniently Ignore Acquired Intangible Expenses: By impairing a depreciable asset and inflating intangibles,
    Maxar claims its Non-IFRS measures should exclude acquired intangibles. In our opinion, MAXR’s 2018 Adj. EPS expectation of $4.75/sh is
    pure fiction. Maxar has made numerous aggressive accounting choices (now extending depreciable asset lives twice in Q1 and Q2’18 for
    the same satellites it visibly impaired) which inflate results. We estimate EBITDA and EPS are overstated by 17% and 79%, respectively
    Numerous One-Time Gains Being Used, Some In A Non-Transparent Manner: It appears Maxar has accelerated recognition of investment
    tax credits, and amended its post-retirement benefit plan to book one-time gains. In the case of the benefit plan gain, Maxar booked a
    $24.6m gain in Q4’17 (flattering EBITDA by 13.5%), which was not fully disclosed across its investor communications, nor do we believe
    analysts have adjusted their models to account for it. As a result, we believe Maxar will have a large headwind in Q4’18 and disappoint
    Abrupt CFO Departure A Bad Omen, New CFO Tainted: In February 2018, CFO William McCombe abruptly resigned less than 10 days
    before the March 2018 Investor Day. Former MDA CFO Wirasekara was appointed interim CFO until announcing Biggs Porter would join as
    CFO in July. Biggs is currently the subject of a shareholder lawsuit for his role as CFO at Fluor Corp where it’s claimed he misled investors
    DigitalGlobe A Ticking Time Bomb, Bull Case Likely To Disappoint: Maxar’s bull case for DigitalGlobe is predicated on two pillars:
    1) Its contract with the National Geospace Agency (NGA) is priced too cheaply and is due for a price increase, and
    2) There’s a huge opportunity for DGI outside of the U.S. government. Our work completed to date suggests both pillars seem unrealistic:
    it appears that DigitalGlobe is more likely to see prices decreases on the NGA contract and opportunities outside of the U.S. government
    seem limited, and have never lived up to expectations dating back to DigitalGlobe’s IPO

                                                                                                                                                8
                                         Spruce Point Believes Maxar Technologies (MAXR)
                                         Is A “Strong Sell” With 100% Downside Risk

4
    The Case For Maxar Being Worthless And Bankruptcy Bound:
    Management Has Lost Credibility With Analysts: The current street consensus projections are well below management’s combined
    company projections filed in the deal proxy statement a year ago in June 2017. Prior to filing the projections, management touted it had a
    strong order backlog, and great long-term revenue visibility. Yet, we estimate YTD -12.7% organic revenue decline at MDA
    Management Has Lost Credibility With Investors: DigitalGlobe’s U.S. investors received stock in Maxar and owned ~34% at closing. When
    looking at the pro forma shareholder base today, it is evident that DigitalGlobe investors have not embraced the acquisition and have
    been heavy sellers of the stock, while Canadian investors remain cheerfully optimistic
    Yet Street Analysts Are Still Too Optimistic, Seeing 37% Upside: Hope springs eternal. Not surprisingly, the majority of analysts are “Buy”
    on Maxar’s stock, even though management’s projections have proven overly optimistic and it has used blatantly aggressive accounting
    to bolster results. Most of Maxar’s analysts remain legacy Canadian brokers from its days as MDA, and we don’t believe they have an
    appreciation for DigitalGlobe’s pending struggles. We expect a substantial re-rating lower in the share price once they realize that Maxar’s
    “earnings” are really just accounting magic
    Deleveraging Plan Is A Fantasy And The Dividend Must Be Eliminated: Maxar is claiming it will deleverage and drive higher cash flow, but
    the numbers tell a different story: leverage is rising and cash overdrafts are being reported! In addition to a large interest expense and
    capex burden (which we believe will remain at $300m+/yr as opposed to declining per management), Maxar is committed to a $68m/yr
    dividend and must pay down $25m/yr of its Term Loan B. These means it has no excess cash flow to accelerate debt reduction. Maxar is
    borrowing money to pay the dividend. Maxar should immediately cut or eliminate the dividend and direct capital towards debt reduction
    Covenant Breach Possible, $2bn Goodwill and Intangible Impairment Looms: Based on accepted analytical credit adjustments made by
    Maxar’s rating agency Moody’s, and reasonable year end projections, we estimate Maxar’s leverage of 5.8x will effectively exceed its
    leverage of 5.5x covenant by year end. On June 2018, Maxar was downgraded to B1/stable (and is BB negative by S&P)
    Newly Disclosed $227m Damages Sought By Ukraine: For the first time in Q2’18, Maxar disclosed a Ukrainian customer filed its statement
    of claim in connection with an arbitration seeking recovery from the Company under a contract in the amount of approximately $227
    million. Given Maxar’s strained liquidity, an adverse judgement could be a material adverse event in a worst case
    Up To 100% Long-Term Downside On Normalized Financials: Maxar trades at 10.5x and 43x on our normalized 2018E Adj. EBITDA and EPS
    for a business we estimate is declining organically 12.7%, and dangerously levered 5.8x. Valued on its free cash flow, expected to produce
    $0-$50m, Maxar could be viewed as worthless. Using below industry average P/E and EBITDA multiples to reflect Maxar’s distressed state
    and specious financial statements, we estimate an intermediate trading range of $20.00-$25.00 per share (45%-55% downside)
                                                                                                                                                 9
                                                                                    Adjusted Capital Structure
                                                                                    And Valuation of Maxar
$ in mm except per share figures
                                                                                                                                    Street Valuation            Spruce Point Adj        MAXR appears “cheap”
Stock Price                                                               $44.41      Valuation                        2017A        2018E      2019E           2018E      2019E
Diluted Shares Outstanding                                                  59.1      EV / Sales                        3.6x         2.6x       2.6x            2.8x       3.1x        on its inflated Non-IFRS
Market Capitalization                                                   $2,624.6      EV / Adj. EBITDA                 19.6x         8.1x       7.6x           10.5x      11.6x
$1.25bn Revolving Credit due 2021 / L+1.2%-3.0%                           $633.7      Price / Adj. EPS                 25.5x         9.2x       8.8x           43.2x     203.7x
                                                                                                                                                                                      metrics. However, Spruce
Term Loan A ($250m due 3yr / $250 due 4yr / L+1.2%-3.0%)                  $500.0      EV / Free Cash Flow              49.6x        58.7x      24.6x           251.2x    251.2x        Point’s forensic analysis
Term Loan B (7yr facility, L+2.75%)                                     $1,990.0
Finance Leases                                                             $16.7      Growth and Margins                                                                                unravels its aggressive
Securitized Liability ($400m facility due 2023, 7%)                       $100.3      Sales Growth                      4.7%        37.1%        1.4%           37.1%       -10.0%
Total Secured Debt Outstanding                                          $3,240.7       Estimated Organic Growth        -9.5%       -12.7%          --          -12.7%       -10.0%
                                                                                                                                                                                      accounting methods used
Less: Equity in JVs                                                        $26.4      Adj EBITDA Margin                18.2%        32.1%        33.6%          26.7%        26.9%    to inflate EBITDA and EPS.
Less: Long-term investment in private equity                               $25.1      Adj EPS Growth                   -40.0%      176.6%        5.0%            NM         -78.8%
Less: Cash and Equivalents (Net of Overdraft)                               $5.9                                                                                                        Furthermore, when its
Total Enterprise Value                                                  $5,807.9      Credit Metrics
Credit Debt Adjustments                                                               Net Debt / EBITDA                              4.5x         4.2x          5.8x         6.5x
                                                                                                                                                                                          debt is adjusted for
Unfunded Pension/Post-Retirement Obligations                              $176.4      EBITDA / Interest Expense                      3.6x         3.9x          3.2x         2.9x       standard credit agency
Capitalized Operating Leases                                              $304.0
Incremental Debt To Fund Dividend                                           $2.7      Financial Covenants                                                                                adjustments, we find
Expected Term B Yr End Pay Down
Adjusted 2018E Debt
                                                                          ($10.0)
                                                                        $3,713.8
                                                                                      Debt / EBITDA
                                                                                      Interest Expense / EBITDA
                                                                                                                                     5.5x
                                                                                                                                     2.5x
                                                                                                                                                  4.8x
                                                                                                                                                  2.8x
                                                                                                                                                                5.5x
                                                                                                                                                                2.5x
                                                                                                                                                                             4.8x
                                                                                                                                                                             2.8x
                                                                                                                                                                                       leverage to be in excess
Adjusted Enterprise Value                                               $6,281.1                                                                                                          of its 5.8x covenant
 Note: Cash and projections pro forma for Neptec acquisition announced July 16, 2018

                                              Debt Maturities Start Coming Into Focus In 2020                                                                                        68% Exposed To Rates Rising
     $ in mm
     $2,000                                                                                                                                  $1,885
     $1,800
     $1,600
     $1,400
     $1,200                                                                                                                                                                                                32%
     $1,000
       $800                                                                   $634
       $600                                                                                                                                                                                 68%
       $400                                               $250                      $250                                                                                $227
       $200            $10                $20                 $20                     $20              $20                $20
          $0
                       2018                2019                  2020                 2021             2022               2023                2024             Thereafter
                                         Credit Revolver                Term Loan A-1           Term Loan A-2            Term Loan B
                                         Orbital Securitization         Finance Lease           Operating Leases         Ukraine Liability
                                                                                                                                                                                             Fixed   Floating
      Note: In its Q2 report, Maxar disclosed that Ukraine is seeking $227m in arbitration over the Ukraine satellite program. While uncertain at this time,
      we list it as a potential long-term liability                                                                                                                                                                10
                                                      Spruce Point’s Realistic View of MAXR’s
                                                      EBITDA And EPS vs. Fantasy View
     In our opinion, MAXR’s 2018 Adj. EPS expectation of $4.75/sh is pure fiction. The Company has made
  numerous aggressive accounting choices that inflate its Non-IFRS results. Based on our forensic review, we
                     estimate EBITDA and EPS are overstated by 17% and 79%, respectively

US$ in millions                                             2018E                                                    Note
Analyst Consensus EBITDA                                    $718.0       Bloomberg consensus, revised lower recently from $730m
                                                                         Our analysis shows that MDA excessively capitalizes technology development costs, which
Less: Overcapitalization of Intangible Assets               ($50.0)
                                                                         enables EPS overstatement. Normalizing results to industry peers suggests $50.0m
                                                                         At deal announcement, Management said it didn't find any material accounting changes to
Less: DigitalGlobe Accounting Change
                                                            ($70.7)      DigitalGlobe, only to backtrack and inflate EBITDA. Run-rate benefit of $70.7m as of last
      To Impute Interest
                                                                         disclosed pro forma analysis in Q3’17
Spruce Point Adjusted EBITDA                                $597.3
  Discount vs. Consensus                                     17%
                                                                         Midpoint of original guidance range pre-revisions in Q1 and Q2’18. Our analysis shows that
Less: Depreciation and Amortization Expense                ($218.0)      management said there would be no revision, yet backtracked and made two depreciation
                                                                         changes lower. In our opinion, the change was purely to deflect underlying weakness
                                                                         We found management impaired DigitalGlobe PP&E and inflated intangibles. This moved
Less: Depreciation Expense Disguised As Acquisition
                                                            ($86.9)      $1.1bn of depreciable expenses (wtd. Avg. useful life of 11.5yrs) and classified it as
      Intangible Expense
                                                                         acquisition intangibles (which management conveniently wants investors to ignore)
Less: Net Interest Expense                                 ($197.5)      Midpoint of management’s guidance, which went down in Q2’18 by $10m
Less: Stock-based Compensation Expense                      ($25.0)      MAXR provides no guidance, but we estimate $20-$30m and use $25m as our midpoint
Profit Before Tax Expense                                   $69.9
Tax Expense at 14%                                          ($9.8)       Midpoint of management’s guidance range 13%-15%
Net Income                                                  $60.1        Much closer to our analysis that MAXR’s generates little free cash flow
  Avg. Diluted Shares Outstanding                            58.5        MAXR increased its share count guidance in Q2 from 57m to 58.5m shares outstanding
Spruce Point Adjusted EPS                                   $1.03
                                                                         Isn’t it surprising that analysts’ consensus view falls in the middle of MAXR’s guidance? Also
MAXR Inflated EPS Guidance Range                         $4.65 – $4.85
                                                                         despite lower interest and depreciation expense by a combined $20m in Q2’18, Maxar did
Analyst Consensus View                                       $4.81
                                                                         not raise its full year Adj EPS guidance range. We believe none of the analysts have
Spruce Point EPS Reality vs. Inflated Consensus              -79%
                                                                         conducted a forensic review of earnings quality
                                                                                                                                                                          11
                                                  Maxar’s Comparisons To NCR Corp,
                                                  A Successful Spruce Point Campaign
 Maxar’s CEO Howard Lance was a President and Group COO of NCR from 2001-2003. Maxar exhibits nearly identical problems
and aggressive accounting tactics we identified at NCR Corp in our report from 2015, a stock that collapsed 40% to $18 per share
    months after our report when it failed to find any strategic alternatives except heavy dilution and expenses to investors.

US$ in millions                                            Maxar Technologies / MAXR                                            NCR Corp / NCR
Report Date                                                               8/7/18                                                      4/23/15
                                                                                                         Core ATM business under pressure as the market moves towards
Structural Challenge                              Geo satellite business is disappearing
                                                                                                         a cashless society and digital payments
                                                                                                         Embarked on an a “transformation” plan – an expensive levered
Company Response                                  Acquire DigitalGlobe to transform itself
                                                                                                         acquisition spree acquiring Retalix, Radiant and Digital Insight
Company Claimed Leverage / Actual Adj. Leverage                         4.0x / 5.8x                                                  3.6x / 5.3x
                                                                                                         Strategic alternatives would lead to takeover of the company at a
                                                  Combined synergies, and now strategic alternatives
Shareholder Hope                                                                                         large premium, which never occurred, instead heavy and
                                                  for SSL or an improvement in the cycle
                                                                                                         expensive dilution to shareholders (source 1,2, 3)
                                                  CEO Howard Lance was Group COO/President of NCR
                                                                                                         CEO Nuti came from Symbol Technologies, where executives were
CEO Concerns                                      (2001-2003) and has obscured his roles at two
                                                                                                         charged with Fraud. He failed to execute a turnaround
                                                  companies requiring accounting restatement
                                                  EBITDA and EPS are estimated to be overstated by       EBITDA and EPS estimated to be overstated by 42% and 60% with
                                                  17% and 79% through aggressively capitalized           various tactics to book one-time gains, under-reserve for losses,
Creative M&A And Other Accounting To
                                                  intangible asset capex on the balance sheet, and has   and hide struggles collecting receivables.
Embellish Financial Results
                                                  used the DigitalGlobe M&A deal to further inflate      Used the Digital Insight acquisition to creatively boost margins
                                                  intangibles and avoid depreciation expense             from 4%-6% to 29%
Desperate Tactics Used With Pension And           Buried a one-time $24.6m settlement gain in EBITDA
                                                                                                         Changed pension accounting to inflate metrics
Post-Retirement Changes                           in Q4’17 from a post-retirement plan change
                                                  Has inflated operating cash flow by historically       Overstates free cash flow by misclassifying pension
Inflation of Free Cash Flow
                                                  classifying interest expense as a financing expense    and settlement costs
Factoring to Generate Liquidity                   Q3’16: Started a $400m securitization facility         Nov 2014: Started a $200m securitization facility

                                                                                                         Mid 2014, NCR disclosed a tax issue in Brazil related to imports
                                                  Q2’18: Maxar discloses that a Ukraine customer
Problems In Foreign Countries                                                                            that it said it would appeal; initially it could not quantify the
                                                  dispute is seeking $227m in damages
                                                                                                         problem, but now estimates a range of loss to be $0 - $66m

Insider Alignment With Shareholders               Insiders own just 0.50% of shares                      Insiders own just 0.40% of shares
                                                                                                                                                                             12
Background on MacDonald
Dettwiler: The Ticking Time Bomb
                                         Summary of Spruce Point’s Concerns At
                                         MacDonald Dettwiler (MDA):
   Based on Spruce Point’s forensic review of MDA, it appears the Company was not only struggling to cope with the levered
acquisition of Space Systems Loral (SSL), but also using aggressive financial presentation and accounting methods to deflect its
 underlying problems of order declines as new high-throughput satellites and low-earth-orbit (LEO) constellations come online.

                Concern                                                            Evidence
                                     •   Order backlog has been in perpetual organic decline since acquiring SSL in 2012
                                     •   Maxar stopped providing disclosure on SSL/Communication backlog contribution in 2017
Order Backlog
                                     •   Capex spending is being cut by customers
                                     •   Two restructurings already announced
                                     • MDA has historically not provided enough detail to analyze its SSL/Communication segment gross
Obfuscation of Gross Margins           profit, a key measure for a manufacturing company
                                     • Mysterious reclassification of cost of sales expenses accounts in 2013/14 without explanation
                                     • Benchmarking analysis points to aggressive purchasing of intangibles and abnormal accounting for
Aggressive Capitalization of Costs
                                       intangibles as technology in process
Through Intangible Asset Purchases
                                     • Capex to depreciation ratio running at 2x now vs. SSL pre-acquisition by MDA
                                     • MDA does not clearly break-out R&D costs in the operating cost disclosures of its income statement.
                                       Instead, it buries these costs in its intangible asset section of reporting
Obfuscation of R&D Costs,
                                     • MDA has not been transparent about contract loss provisions, but in 2016 finally disclosed a $7.5m
Contract Loss Recognition
                                       charge tied to development and engineering costs
                                     • In Q2’18 disclosed that Ukraine is seeking $227m of damages
                                     •   Rising orbital receivables and DSOs
                                     •   Conversion of accounts receivables into notes payable from customers
Inability to Generate Consistent
                                     •   Material increase of accounts receivables due past 90 days
Free Cash Flow
                                     •   From 2012-2017 average adjusted free cash flow was $30m and includes periods where MDA
                                         reported bank overdrafts as a result of cash deficiencies
                                     • CTO and President of SSL resigned
Management Turnover                  • Head of Audit Committee resigned
                                     • CEO Friedmann resigns and leaves Board earlier than planned
                                                                                                                                             14
                                                                 Levered Up At The Peak of A Falling Cycle

        The satellite industry is notoriously cyclical. We believe MDA incorrectly acquired Space Systems Loral with
        leverage near the peak of the latest cycle. Given the strong relationship between its satellite order book and
     revenues, MDA management was facing more than a 50% drop in its revenues. Given the high fixed cost base of
       the business, Maxar faces large financial losses. We believe these factors may have lead management to use
       overly aggressive accounting methods to inflate performance, and seek the DigitalGlobe acquisition as a last
                                               ditch effort to save a sinking ship.


                     SSL (Communications) Sales vs.                                                                SSL and Industry Geostationary Satellite
                      Satellites Under Construction                                                                           Orders Per Year
                                                                                                     45
$1,600                                                                                          25
                                                                                                     40
$1,400

                                                                                                20   35
$1,200
                                                                                                     30
$1,000
                                                                                                15
                                                                                                     25
 $800
                                               Nov 2012: MDA                                         20
 $600
                                               acquires Space                                   10
                                               Systems/Loral                                         15
 $400
                                                                                                5    10

 $200
                                                                                                     5

   $0                                                                                           0
                                                                                                     0
         2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019             2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

                  Segment revenue (US$ mm)            Loral satellites under construction                                           Space Systems Loral          Industry total


         Source: Loral and MDA and market figures

                                                                                                                                                                                                           15
                                                 Capex Spending By Customers Slowing

   To counter revenue pressure, Fixed-Satellite Service (FSS) operators have started to aggressively cut capex
                              and will likely make additional cuts going forward.


FSS Capital Expenditures
   $ in mm             2010             2011     2012     2013     2014     2015     2016     2017     2018E    2019E

Intelsat               $566             $442     $545     $354     $382     $612     $606     $378     $299     $308

SES                    $606             $599     $513     $295     $254     $498     $542     $579     $353     $351


Eutelsat               $372             $392     $394     $443     $345     $428     $367     $363     $338     $332

Immarsat                $81             $253     $275     $305     $205     $366     $258     $424     $382     $348

Echostar               $112             $195     $323     $231     $402     $684     $614     $531     $342     $340

Total                 $1,738            $1,881   $2,050   $1,628   $1,588   $2,589   $2,387   $2,274   $1,713   $1,679
 % YoY Growth            --              8.2%     9.0%    -20.6%    -2.5%   63.1%    -7.8%    -4.7%    -24.7%   -2.0%

Source: Company reports and Bloomberg




                                                                                                                         16
                                             Maxar’s Order Backlog In Perpetual Decline

  Our analysis of Maxar’s order backlog reveals two key insights: 1) Its backlog has shown no positive organic
growth since 2012 when adjusting for the acquisitions of SSL and DigitalGlobe, and 2) Maxar stopped providing a
   breakdown of order backlog by segment, rendering it impossible to track SSL/Communications. Maxar has
            already initiated two restructurings in 2017 and 2018 and combined backlog is down. (1)

MDA Order Backlog
(Pre-DigitalGlobe) Gave Segment
Detail, Now No Disclosure           MDA / Maxar’s Organic Order Backlog Calculation
  C$ millions
                                        US$ millions             2011            2012            2013           2014            2015            2016      2017      Q2’18

                                    Total Order
                                                                  $805          $2,187          $2,793         $2,693          $2,172          $1,730    $3,321     $3,050
                                    Backlog


                                    Less: SSL
                                                                    --         ($1,382)            --             --              --                --      --        --
                                    Contribution


                                    Less:
                                    DigitalGlobe                    --              --             --             --              --                --   ($1,700)     --
                                    Contribution

                                    Pro Forma
                                    Organic Total                 $805           $805           $2,793         $2,693          $2,172          $1,730    $1,621      N/A
                                    Order Backlog

                                      % YoY Growth                  --             0%             NM            -3.6%          -19.3%          -20.4%     -6.3%      N/A

                                  MDA 2012: “The increase was primarily attributed to the inclusion of backlog for SSL.”
                                  Maxar 2017: “The 2017 amount includes DigitalGlobe backlog of $1.7 billion (2016 - nil).”


Source: 2016 Annual Report
                                  1) As disclosed in the 2017 Annual Report (p.18) and another 5% layoff disclosed in the local press (July 2018)
                                                                                                                                                                             17
                                     MDA Has Always Obscured Its
                                     Gross Profit From Satellite Manufacturing
A majority of MDA’s business is the manufacturing of satellites. The Company has never given investors a clear
picture as to what are the direct and indirect manufacturing costs related to this business, so that investors can
 understand trends in its gross margin. Instead, MDA aggregates direct costs with SG&A in a confusing format.




Source: Company 2015 Annual Report                                                                                   18
                                                         Peer Satellite Manufacturers Clearly
                                                         Disclose Gross Profit Margins
                          Why can’t Maxar at least give the same level of disclosure Loral provided on gross margins?

                                  Space Systems Loral (pre-MDA acquisition); Gross Margins 11.0% - 18.0%




Source: Loral 2011 10-K

                                                         Orbital ATK; Gross Margins 17.3% - 17.9%




Source: Orbital ATK 2015 10-K


                                             Surrey Satellite Technology Ltd; Gross Margins 6.3% - 15.3%




 Source: Surrey Satellite Technology Ltd Annual Return                                                                  19
                                                      Obfuscating Contract Losses
   It appears that Maxar has not been transparent about the size of its contract losses until recently. We remind investors that
 Maxar uses the “percentage of completion” method of revenue recognition. This gives management discretion to aggressively
recognize revenues, and/or underestimate costs to inflate earnings. Only after management estimates indicate that it is probable
      that total contract costs including allocation of overhead will exceed contract revenue on a construction contract upon
  completion, a provision for the expected loss is recognized immediately in the period in which the loss becomes evident. (1)
                   Now Maxar is enhancing disclosure about potential losses tied to Ukraine amounting to $227m.

                                                                                                                                                     No discussion on margin
                                                                                                                                                      impact, but enhanced
                                                                                    First disclosure ahead
                                                                                                                                                        disclosure about
                                                                                     of DigitalGlobe deal
                                                                                                                                                        Ukraine problem

                              2013                  2014                   2015              2016 (2)               2017                  Q1’18                   Q2’18
                                                                                                                                                            On July 20, 2018,
                                                                                              Operating
                                                                                                                                                              the Ukrainian
                                                                       In 2015 and       EBITDA this year                       This increase was
                           In 2013, the                                                                          In 2017                                    customer filed its
                                             In 2014 and 2013,          2014, the            included a                        offset by a recovery
                          Company has                                                                        and 2016, the                                 statement of claim
                                             the Company has          Company has          contract loss                           of liquidated
                          recognized a                                                                       Company has                                   in connection with
    MDA/Maxar                                   recognized a           recognized          provision of                          damages which
                          contract loss                                                                   recognized contract                                the arbitration
    Company                                     contract loss         contract loss            C$10.0                          occurred in the first
                          provision for                                                                    loss provisions for                              seeking recovery
    Disclosure                              provision for certain     provisions for        million on a                       quarter of 2017 and
                              certain                                                                            certain                                   from the Company
                                                construction             certain          program in the                          a contract loss
                          construction                                                                        construction                                 under the contract
                                                  contracts           construction       Surveillance and                      provision in the first
                            contracts.                                                                          contracts                                   in the amount of
                                                                        contracts           Intelligence                         quarter of 2018.
                                                                                                                                                             approximately
                                                                                              segment
                                                                                                                                                             $227.0 million

    Disclose Exact
                                NO                    NO                    NO                  YES                   NO                     NO                     NO
    Annual Charge?


   1) Per Maxar’s disclosure of its revenue recognition policy
   2) The following year in 2017 Maxar elaborated (note it cited R&D costs): “In 2016, adjusted EBITDA included a contract loss provision of US$7.5 million resulting from a
   change in the estimate of development and engineering costs to complete a firm fixed price program”                                                                           20
                                                Recent “Percentage of Completion”
                                                Accounting Scandals In Aerospace
There are numerous examples of accounting errors and scandals tied to misestimating revenues and costs with
            long-term projects, especially in the Communications, Aerospace and Defense sector.

 Date     Company/Industry                                                            Accounting Problems
                                      The misstatements which the Company has identified relate primarily to its $2.3 billion long-term contract (the “Contract”)
                                    with the U.S. Army to manufacture and supply small caliber ammunition at the U.S. Army’s Lake City Army Ammunition Plant.
                                     The Contract, which is accounted for under the percentage of completion revenue recognition method, is managed by the
              Orbital ATK /         Small Caliber Systems Division within the Defense Systems Group. The Contract was entered into in September 2012 and is for
8/10/16
          Aerospace & Defense         a term of up to 10 years (an initial term of seven years plus three additional years at the option of the Army); the Company
                                     now believes that the Contract will result in a net loss over its 10-year term. Under generally accepted accounting principles,
                                     the Company is required to record the entire anticipated forward loss provision for a contract in the period in which the loss
                                                                                             becomes evident.

                                      The British engineer was rocked by a financial scandal in one of its electronics divisions. Cobham’s accounting irregularities
          Cobham / Aerospace        happened in its wireless division, which makes equipment for mobile operators such as Vodafone. Bosses had discovered that
4/16/16
              & Defense              the unit had been booking profits before it should. The company booked a GBP 9m charge and issued a profit warning. The
                                                                                          CEO also resigned

                                     Toshiba said it will appoint a committee to investigate possible problems with accounting methods used for infrastructure
                Toshiba /
4/3/15                                projects in fiscal year 2013. The panel will examine the “reasonableness of estimates” when using the percentage-of-
          Diversified Electronics
                                                                          completion accounting method for some projects

                                     Problems related "primarily" to a Defense Department contract running from December 2010 to January 2015. L-3 said the
                                      employees involved had overstated sales and inappropriately deferred cost overruns in their internal reporting on the
          L3 Communications /           contract. The deal involved maintenance and logistics for a fleet of 190 Army transport aircraft for the Army Materiel
7/31/14
          Aerospace & Defense           Command, according to Pentagon contract records. There was no initial indication that the alleged fraud inflated the
                                    Pentagon's costs. A fifth employee linked to the contract resigned. The Company currently expects to incur an aggregate pre-
                                                     tax charge of $84m against operating income and a related reduction in net sales of ~$43m

                                      The error identified resulted from an error in a revenue recognition model used to record revenue for this contract, that
              Cubic Corp /           was created during the previous restatement activity. In the course of its review, management also identified a second error
2/12/14
          Aerospace & Defense           related to this same contract that resulted from a failure to accurately update the contract value that is used in the
                                                  calculation of revenue under the cost-to-cost percentage of completion method of accounting.

                                                                                                                                                                       21
                                   Case Studies: 25% - 30% Stock Decline

 If Maxar were to admit earnings overstatement tied to incorrect accounting, we would expect a 25% to 30% in its
           share price. Recent admissions by similar companies suggest this to be a realistic estimate.



                     Orbital ATK                                                  Cobham

                               Shares
                                                                                               Shares
                             Decline 25%
                                                                                             Decline 30%




Source: Bloomberg




                                                                                                                   22
                                                                    Evidence Suggests Very Aggressive
                                                                    Capitalization of Costs
      MDA was historically an aggressive purchaser of intangible assets and aggressively capitalized internal costs.
  Figures in millions

   Company                     Key Financial Metrics                                2013                             2014                                 2015                                 2016

                        Purchased Intangibles                                        $144                             $87                                  $15                                  $113
                        Total R&D Expense                                           $3,071                           $3,047                              $3,331                                $4,627
      Boeing            Total Capital Expenditures                                  $2,098                           $2,236                              $2,450                                $2,613
                        Purchased Intangibles / R&D                                  6.9%                             3.9%                                0.6%                                  2.4%
                        Purchased Intangibles / Capex                                4.7%                             2.9%                                0.5%                                  4.3%

                        Capitalized Development Costs                               €25.8                            €33.9                                €45.3                                 €6.6
                        Total R&D Expense                                           €612.2                           €641.4                              €692.0                                €736.0
      Thales            Total Capital Expenditures                                  €389.9                           €472.6                              €473.4                                €480.3
                        Cap. Development Costs / R&D                                 4.2%                             5.3%                                2.2%                                  0.6%
                        Cap. Development Costs / Capex                               6.7%                             7.2%                                3.2%                                  1.4%

                        Capitalized Development Costs                                €417                             €225                                €154                                  €311
                        Total R&D Expense                                           €3,118                           €3,391                              €3,460                                €2,970
      Airbus            Total Capital Expenditures                                  €2,918                           €2,548                              €2,924                                €3,060
                        Cap. Development Costs / R&D                                 7.2%                             6.6%                                4.5%                                 10.4%
                        Cap. Development Costs / Capex                               7.7%                             8.8%                                5.3%                                 10.1%

   Orbital ATK          Purchase of Intangibles                                       $0                               $0                                   $0                                   $0

                        Purchase of Intangibles                                    C$22.4                           C$34.7                              C$48.7                                C$81.2
                        Capitalized Intangible Dev. Cost                           C$17.0                           C$24.6                              C$35.9                                C$64.9
                        Total Capital Expenditures                                 C$67.7                           C$97.4                              C$84.9                                C$136.2
   MacDonald            Total R&D Expense                                          C$109.5                          C$114.3                             C$129.6                               C$126.4
   Dettwiler            Cap. Development Cost / Capex                               25.1%                            25.3%                               42.3%                                 47.7%
                        Cap. Development Cost / R&D                                 15.5%                            21.5%                               27.7%                                 51.3%
                        Purchase of Intangibles / Capex                             66.9%                            64.4%                               42.6%                                 59.6%
                        Purchase of Intangibles / R&D                               20.4%                            30.4%                               37.6%                                 64.2%
Source: Company filings
Note: Capitalized Development Costs are additions to intangible assets for Thales and Airbus. Airbus capitalized amounts mainly related to the H160 and Single Aisle NEO programs; Thales capitalized
amounts mainly relate to Aerospace and Security activities, for which the products developed are relatively generic and can be sold to a larger number of potential customers.                          23
                                               Growing Dependency of Purchased Intangibles

MDA’s dependency on purchasing intangible assets as a % of total capex increased considerably leading up to its
                                    recent acquisition of DigitalGlobe.


                                                           Pre-Merger MDA Growing Strain                                                  Post-Merger
                                                            of Rising Intangibles To Capex                                                   Relief

               100%

                 90%
                                                                        31%                                    32%            33%
                                                                                       34%                              36%
                 80%                                                          39%            38%   38%
                                                                  45%                                    44%                        46%
                                                                                                                                                 51%
                                                                                                                                           56%
                 70%                  60%            61%
                                               66%          63%
                         67%
                               73%
                 60%

                 50%

                 40%
                                                                        69%                                    68%            67%
                                                                                       66%                              64%
                 30%                                                          61%            62%   62%
                                                                  55%                                    56%                        54%
                                                                                                                                                 49%
                                                                                                                                           44%
                 20%                  40%            39%    37%
                         33%                   34%
                               27%
                 10%

                  0%
                        2013 Q1'14 Q2'14 Q3'14 Q4'14 Q1'15 Q2'15 Q3'15 Q4'15 Q1'16 Q2'16 Q3'16 Q4'16 Q1'17 Q2'17 Q3'17 Q4'17 Q1'18 Q2'18

                                                     Intangibles As % of Total Capex         PP&E as % of Total Capex

Source: Company Annual and Quarterly Reports                                                                                                            24
                                                              Inflation of Intangible Asset
                                                              Capitalization Overstates Earnings
  Is Maxar a world leading technology company, or does the evidence strongly suggest aggressive capitalization of
      technology development costs to inflate earnings? Spruce Point believes the evidence suggests earnings
            inflation. Maxar’s competitors on average ascribe 19% of intangibles to technology, not >50%.
       By normalizing MAXR’s results to peers, we estimate $50m of annual overcapitalization of intangibles. (1)


           MDA’s Developed and In Process Technologies To Gross Intangible Assets Grew Every Year Pre-Maxar
  Figures converted to US$ millions

               2012                                    2013                           2014                                    2015                               2016

  Tech. + In Process:        $183      Tech. + In Process:     $212       Tech. + In Process:      $226       Tech.+ In Process:        $261        Tech. + In Process:      $299
  Gross Intangibles:         $365      Gross Intangibles:      $411       Gross Intangibles        $424       Gross Intangibles:        $470        Gross Intangibles        $512
  % of Total                  50%      % of Total               52%       % of Total               53%        % of Total                 56%        % of Total                58%
                                                                                    % of Total Increases Every Year



                   Competitors on Average Ascribe 19% of Gross Intangibles To Technologies + in Process R&D
Figures in US$ millions (ex: Airbus/Thales)

        Orbital ATK                           Harris                    Boeing                          Airbus                    Thales Group                     L-3 Tech
                                                                                                                                                           Developed Technology: $189
  Patented Technology: $11       Developed Technology: $208    Developed Technology: $556     Capitalized Dev Costs: €3,104    Development Costs: €867     In process R&D:        $66
  Gross Intangibles   $184       Gross Intangibles:  $1,473    Gross Intangibles:   $4,386    Gross Intangibles:    €16,418    Gross Intangibles €3,396    Gross Intangibles:    $677
  % of Total           6%        % of Total            14%     % of Total             13%     % of Total               19%     % of Total          26%     % of Total (IPR&D)    10%
                                                                                                                                                           % of Total (Dev Tech) 28%




  1) 19% of 2016 Gross Intangibles ($512m) =$97m. Take the current technology and in process account of $299 and deduct $97m = $201m. Divide $201 by four to reflect the four
  years leading up to the DigitalGlobe acquisition =~$50m/year
                                                                                                                                                                                        25
                                                            Rising Capex To Depreciation And
                                                            Amortization Ratio

   Abnormal increase in the Capex / Depreciation and Amortization ratio of SSL pre and post acquisition by MDA in
                 2012 should be carefully scrutinized and suggest overcapitalization of expenses.




                          Pre-MDA Acquisition                                                                      Post-MDA Acquisition
                        SSL Capex / Depreciation                                                                 Communications Segment
3.50x
                                                                                     3.50x
3.00x              Long-Term Average (1997-2011): 0.74x                                                                          Average 2013-Q3’17: 2.0x
                  Long-term Average (ex: 2001-2005): 0.95x                           3.00x
2.50x
                                                                                     2.50x

2.00x
                                                                                     2.00x

1.50x
                                                                                     1.50x

1.00x
                                                                                     1.00x

0.50x                                                                                0.50x

0.00x                                                                                0.00x
        1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011             2013 Q1'14 Q2'14 Q3'14 Q4'14 Q1'15 Q2'15 Q3'15 Q4'15 Q1'16 Q2'16 Q3'16 Q4'16 Q1'17 Q2'17 Q3'17
                        Loral Capex To Depreciation Ratio    Average                                      MDA Communications Capex To Depreciation Ratio               Average


   Source: Loral Space Company Filings                                                       Source: MDA Company Filings



                                                                                                                                                                                           26
                                                 Outlier Relative To Satellite/Space Peers

                                       MDA’s Communication segment is a significant industry outlier
                                          on its ratio of capex to depreciation and amortization
            3.00x


            2.50x


            2.00x


            1.50x


            1.00x


            0.50x


            0.00x
                                  2013                   2014                       2015                   2016

                             Boeing Network and Space      Thales Aerospace                Lockheed Space Systems
                             MDA Communications            Airbus Defense & Space          Orbital ATK Space Systems




Source: Company Annual Reports and Segment Information
                                                                                                                       27
                                         Obfuscating R&D Expenses

Research and development (R&D) costs are typically disclosed as components of operating costs.
     Conspicuously, MDA did not break-out R&D costs in its section of operating expenses.




     Source: 2016 Annual Report, p. 69


                                                                                                 28
                                  And Management Historically Cannot
                                  Get Its Numbers Straight
Unexplained revisions to key operating costs do not inspire confidence in MDA’s financial statements.




   Original
  Operating
     Cost
 Presentation
   Pre-2013




                Source: MDA 2013 Annual Report




Questionable
Restatement
  of Costs
Without Any
Explanation




                 Source: MDA 2014 Annual Report
                                                                                                        29
                            Why Has Maxar Put R&D Costs In Its
                            Intangible Assets and Goodwill Section?
Spruce Point has elevated concerns that Maxar is stuffing R&D costs on its balance sheet. There is no
  greater evidence then it discloses R&D costs in its intangible footnotes of the financial statement




          Source: 2016 Annual Report, p. 77
                                                                                                        30
                                                                    Poor Free Cash Flow
          MDA has consistently produced poor free cash flow. From 2012-2017 average free cash flow was C$33m
        (US$30m). Leading up to the DigitalGlobe deal, it even reported bank overdrafts of cash. YTD 2018 overdrafts
                           have continued, and debt is rising through credit facility borrowing.

                                                                                          Pre-Merger MDA                                                                    Post-Merger MAXR
               $ Canadian                          2012                   2013                    2014                   2015                    2016                    2017              LTM 6/30/18
     Total Revenues                                $879.9                $1,819.0               $2,098.8               $2,117.4                $2,063.8                $2,202.1                 $2,656.0

     Cash From Operations                          $147.4                 $152.4                  $78.2                  $135.2                 $172.8                  $278.0                   $452.5


     Less: Purchase of PP&E                       ($13.2)                 ($41.5)                ($58.0)                ($31.7)                 ($52.2)                 ($67.1)                 ($150.1)

     Less: Purchase of Intangibles                ($11.8)                 ($21.8)                ($34.7)                ($48.7)                 ($81.2)                ($103.8)                 ($161.7)

     = Free Cash Flow                              $122.4                 $89.1                  ($14.5)                 $54.8                   $39.4                  $107.1                   $140.7

     Less: Interest on LT Debt (1)                 ($7.2)                 ($32.6)                ($29.1)                ($35.0)                 ($39.8)                 ($54.7)                 ($159.1)

     = Adjusted Free Cash Flow                     $115.2                 $56.5                  ($43.6)                 $19.8                   ($0.4)                  $52.4                   ($18.4)
       % of Total Revenues                         13.1%                  3.1%                    -2.1%                  0.9%                     0.0%                   2.4%                     -0.7%
     Total Debt (including orbital
                                                   $847.7                 $596.3                 $754.4                  $986.3                 $968.9                 $4,120.2                 $4,256.0
     securitization)
     Cash and Equivalents                                                                                                                        $43.2                                           $17.5
     Less: Bank overdraft                          $24.8                  $50.3                   $17.1                  $41.6                  ($24.1)                  $25.6                   ($1.7)
     Adjusted Cash                                                                                                                               $19.1                                          $15.8 (2)

     Adj. EBITDA                                   $214.4                 $325.4                 $348.2                  $376.8                 $370.7                  $511.2                   $791.3

1) Maxar runs interest expense on long-term debt as a financing cash flow. However, under GAAP and traditional financial analysis, this would be an operating expense 2) Excludes cash payment to Neptec
Source: Company filings. 2017, Q1’18 and Q2’18 converted at C$1.35, C$1.26, and C$1.29                                                                                                                      31
                                                                    Strain Evident From Ballooning
                                                                    Orbital Receivables
  Orbital receivables relate to performance incentives due under certain satellite construction contracts that are
   paid over the in-orbit life of the satellite. Leading up to the DigitalGlobe acquisition, MDA’s communications
   (satellite) segment experienced a persistently rising days sales outstanding. The pressure was also evident
                              when MDA decided to securitize these receivables in Q3’16.


                                                                                                                                                    Factor                          DigitalGlobe
                                                                                                                                                    Orbital                             Deal
                                                                                                                                                  Receivables                       Announced
                                                                                                                                                      (1)                            Feb 2017
                                 2014                                      2015                                                               2016                                              2017
      $ in mm
                                  Q4               Q1                Q2              Q3               Q4              Q1               Q2              Q3               Q4               Q1              Q2
  Communications
                               $385.6           $389.0            $381.7           $383.9          $353.6           $403.2          $361.4          $354.8           $322.2            $332.0          $332.4
    Revenues

    LTM Revenue                $1,494           $1,539            $1,529           $1,540          $1,508           $1,522          $1,502          $1,473           $1,442            $1,370          $1,341

   Long and Short
   Term Orbital                $470.8           $522.5            $525.9           $575.0          $598.9           $570.4          $572.8          $582.6           $598.2            $598.2          $605.3
    Receivables

Days Sales Out. (2)              115.0           123.9             125.5            136.3           144.9            136.7           139.2           144.4            151.5            159.3            164.7

                                                                                             Longer and Longer Days Outstanding

 1) During the Q3’2016, MDA signed a revolving securitization to sell up to US$400 million of eligible orbital receivables with terms of seven years or less discounted to face value using prevailing market
 rates. Subsequent to signing the agreement, the Company executed two drawdowns and sold orbital receivables with book value of $148.6 million (US$112.1 million) for net proceeds of $163.0 million
 (US$123.1 million)
 2) Calculated as Long and Shot-Term Orbital Receivables / (LTM Communication segment revenue / 365)

 Source: MDA financial reports
                                                                                                                                                                                                                32
                                           Worrisome Aging of Receivables, And
                                           Ballooning of Note Receivable
MDA discloses in its Annual Report the aging of receivables. We observe a worrisome rise in accounts past
due by 90 days as of its last disclosure on Dec 31, 2016 prior to announcing the DigitalGlobe deal Feb 2017.
        In addition, MDA’s note receivables show signs of stress from customer’s inability to pay.

“Trade accounts receivable, notes receivable and non-securitized orbital receivables include amounts totaling $113,325,000 (December 31,
2015 - $45,744,000) due from two customers in the Communications segment who are in process of securing external project financing to
fund their respective satellite construction contracts signed with the Company. Of this amount, $38,193,000 (December 31, 2015 -
$29,732,000) is included in trade accounts receivable that are past due. The Company has concluded that these receivables were not
impaired at December 31, 2016.”

“As at December 31, 2016, notes receivable include $69,144,000 (December 31, 2015 - $7,717,000) relating to payments due under a
satellite construction contract. In accordance with the terms of the contract, the customer elected to convert certain milestone payment
obligations into interest bearing notes receivable with extended payment terms”

  MDA’S Accounts Receivable Aging
   Days Past Due           2012       %         2013         %          2014          %          2015         %         2016         %

  Not Past Due             $150.1    61%       $211.1       83%        $251.5        87%        $225.8       72%        $174.6      74%

  1 – 30 Days              $70.7     29%        $21.6        8%        $19.2          7%         $41.0       13%        $20.7        9%

  31 – 90 Days             $11.5     5%         $7.9         3%        $11.7          4%          $4.3        1%         $7.7        3%

  90+ Days                 $13.6     6%         $14.6        6%         $7.4          3%         $43.0       14%        $33.7       14%

  Total Receivables
                           $245.9   100%       $255.2       100%       $289.8       100%        $314.1      100%        $236.2     100%
  Outstanding

  Notes Receivable          $1.1    100%        $1.3        100%        $1.5        100%          $9.4      100%        $70.4      100%

 Source: Company Annual Reports
                                                                                                                                           33
                                        MDA Executive’s Fleeing Well Before The
                                        DigitalGlobe Acquisition
     Key MDA executives and Board members were resigning well in advance of the DigitalGlobe acquisition.
           Most recently, Maxar’s CFO McCombe resigned abruptly ahead of the March Investor Day.



                                                                                                                    Feb 2018:
  Feb 2016: CTO of SSL,                                                                                        William McCombe
                             Apr 2016: MDA’s Head of            Jan 2017: Former CEO            Feb 2017:
   Chris Hoeber quietly                                                                                         resigns as CFO of
                             Audit Committee, Thomas           Friedmann resigns from         MDA to Acquire
resigns (learned through                                                                                       Maxar less than 10
                             Chambers, is disclosed as       Board of Directors less than a    DigitalGlobe
      joining Cloud                                                                                          days before the March
                                  not standing for                 year after joining
      Constellation)                                                                                          Investor Day, former
                                    re-election
Matteo Genna appointed                                                                                       MDA CFO Wirasekara
                                                                                                                    appointed




                        Apr 2016: CEO of MDA, Daniel                                           June 2017: John
                       Friedmann, resigns; promises to      Nov 2016: MDA
                                                            Director, Fares Salloum,           Celli President of
                     remain on Board of Directors. Howard                                       SSL for 11yrs,
                          Lance replaces Friedmann          resigns from the Board
                                                                                                     resigns




                                                                                                                                     34
                                                     MDA: A Chronic Disappointment

                When MDA failed to hit its price targets and financial results started to disappoint, it was time to
              regroup and find a white knight savior… enter DigitalGlobe and the rebranding of Maxar Technologies




                                                                                                     US$ 69.00
Source CIBC



                     US$ 72.30
                                                                                                            US$ 82.00




Source: BMO                                             Source GMP Securities

Note: US$ price target put for reference at C$1.30
                                                                                                                        35
Prelude To A Disaster, Maxar’s
CEO And His Sordid Past
                                                  Key Executives With Questionable
                                                  Legacy of Financial Oversight
                                   Maxar’s CEO and its Audit Chairman have overseen significant financial failures

                          Current             Prior or Concurrent Role of
   Individual                                                                                                    Note
                         Maxar Role          Materiality To MAXR Investors
                                                                                Harris Stratex: Revises guidance due to accounting errors and
                                                                                unexpected higher costs at Harris Stratex, July 2008. Shares decline
                                                  Chief Executive Officer,      as much as 35%. Stratex delays 10-K and says financials should no
                                                  Harris Corp (NYSE: HRS)       longer be relied upon. Restates financials following: 1) Errors in
                                                        2003 – 2011             project work in process inventory accounts within a cost accounting
                                                                                system at one location that resulted in project cost variances not
                                                         Director,              being recorded to cost of sales in a timely manner 2) Errors in the
                             Chief
                                                       Harris Stratex           reconciliation of inventory and intercompany accounts receivable
Howard Lance               Executive
                                                      (Nasdaq: HSTX)            accounts which resulted in an overstatement of inventory and
                            Officer
                                                       2007 – 2009              accounts receivable in prior years
                                                                                3) Errors in prior years’ product warranty liability accruals which
                                                  Chairman of the Board         resulted in the improper exclusion of costs associated with technical
                                                   Change Healthcare            assistance service provided by the Company under its standard
                                                       2012 – 2017              warranty policy
                                                                                Change Healthcare: On Jan 22, 2017 filed an 8-K indicating material
                                                                                weakness of financial controls + restatement of results was necessary
                                                    Current Director of         Career Education: Financial Restatement, Feb 2005; FTC request for
                                                  Career Education Corp.        information regarding engaging in deceptive or unfair acts or
                                                     (Nasdaq: CECO)             practices in or affecting commerce in the advertising, marketing or
                       Chairman of the
                                                                                sale of secondary or postsecondary educational products or services,
Dennis                      Audit
                                                Former Director of Sapient      Aug 2015
Chookaszian              Committee
                                                    (Nasdaq: SAPE)
CPA/MBA                   through
                                                                                Sapient: “Material Weakness of Internal Controls” – auditor issues
                          Feb 2018
                                               Director of Prism Technologies   adverse opinion, March 2005
                                                      (Nasdaq: PRZM)*
                                                                                Prism: 10-K filing delinquency, notice of delisting, penny stock
* Formerly Internet Patents Corp                                                                                                                        37
                                                 Material Omission And Embellishment
                                                 On The CEO’s Biography
Maxar’s CEO fails to include in his biography that he was the Chairman of the Board at Change Healthcare Holdings through 2017
    and Harris Stratex (Nasdaq: HSTX, now called Aviat Networks (AVNW)). Both companies informed investors the financial
statements could not be relied upon under Mr Lance’s tenure. Lance also appears to have embellished his role at NCR, where he
                              was not the company COO, but rather the COO of two operating units.




                                                                                                                                                      According to NCR,
                                                                                                                                                        Mark Hurd was
                                                                                                                                                      appointed COO on
                                                                                                                                                         Sept 9, 2002.
                                                                                                                                                     Was Lance really the
                                                                                                                                                      COO in 2003? Also,
                                                                                                                                                     NCR’s filings show he
                                                                                                                                                    was COO of the Retail
                                                                                                                                                     and Financial Group,
                                                                                                                                                        not the entire
                                                                                                                                                    company as suggested
                                                                                                                                                       by his biography.




 Note: Source: Maxar’s proxy statement filed at Sedar and SEC March 2018
 Though his association with Harris Stratex was more than 5 years ago, we believe he should nonetheless distinguish his role from Harris Corp vs. Harris Stratex
 On the announcement of Lance’s appointment, it also states he was President and COO of NCR and fails to mention Harris Stratex or Change Healthcare
 On Maxar’s website, he distinguishes his role at NCR and lists Change Healthcare, but omits Harris Stratex                                                                  38
                                              Insiders Have No Skin In The Game

 Beneficial ownership by insiders at MDA declined every year to virtually zero ownership. Even post the
 DigitalGlobe acquisition, insiders own a miniscule 0.50% of the stock, and have almost nothing at risk.

              Beneficial Ownership of Officers and Directors

                                   MDA Pre-DigitalGlobe Acquisition: Ownership Declines Every Year           Post-Acquisition
           0.80%

                          0.70%
           0.70%


           0.60%

                                                                                                               0.50%
           0.50%

                                            0.40%
           0.40%

                                                         0.30%         0.30%
           0.30%

                                                                                      0.20%
           0.20%

                                                                                                     0.10%
           0.10%


           0.00%
                           2011             2012         2013           2014          2015           2016      2017
Source: MDA/Maxar Annual Information Form
                                                                                                                                39
                                               Compensation Lies Favoring
                                               Management
Maxar CEO Lance Q4’17 Conference Call (Feb 2018): “You will also see in our compensation discussion and analysis in our annual circular
that in 2018 management is now compensated on cash flow in addition to revenue and EBITDA. And that’ll be a friendly reminder to
everyone on the leadership team to pay attention to that.”


            Contrary To Lance’s Statement, Management Is Not Compensated on Cash Flow, Instead EBITDA




                                         Target Financial Results Bear No Resemblance To Reality




                                                 Maxar’s own FY17 press release which are stated in Canadian Dollars as if they’d
Source: Maxar Proxy Circular, May 2018               used the currency all year show C$487.5m for 2017 Corporate EBITDA
                                                                                                                                          40
Why The DigitalGlobe/MDA
Merger Is A Bust
                                                              Evidence Already Shows Legacy MDA
                                                              Performing Well Below Plan
   MDA historically didn’t give guidance, but projections from the proxy statement show just how bad it performed and
                                               missed internal expectations.
Maxar 2017 Annual Report p. 11 and 12: “Maxar’s 2017 Annual Report: “Consolidated revenues were $1,631.2 million in 2017 compared to $1,557.5 million in 2016.
Revenues increased due to the inclusion of DigitalGlobe revenues of $221.6 million for the period October 5, 2017 to December 31, 2017 and from higher revenues from
contracts with the U.S. government and other customers to supply spacecraft and perform design studies for scientific research and development missions.”….“Adjusted
EBITDA is a measure utilized by management to evaluate the operational performance of the Company’s operating segments. For 2017, adjusted EBITDA was $378.7
million and adjusted EBITDA as a percentage of consolidated revenues (“adjusted EBITDA margin percentage”) was 23.2%. Excluding the contribution from DigitalGlobe
for the period October 5, 2017 to December 31, 2017, adjusted EBITDA in 2017 would have been $252.7 million and adjusted EBITDA margin
percentage would have been 17.9%.”

                                    MDA Stand Alone Projections Feb 24, 2017 ($ in mm converted at C$0.766)




        Proxy filed June 22, 2017

                             $ in mm                                   MDA 2016               MAXR 2017         Legacy MDA missed its own
        Total Sales                                                      $1,557.5              $1,631.2     revenue and EBITDA estimate by a
        Total EBITDA                                                      $267.6                 $378.7
          % margin                                                           17.2%                 23.2%
                                                                                                               staggering $115m and $19m,
         Less: DigitalGlobe Sales Contribution                                                 ($221.6)      respectively. MAXR also made an
                                                                              --
         Less: EBITDA Contribution                                                             ($126.0)         accounting change to boost
        Pro Forma Total Sales                                            $1,557.5              $1,409.6       DigitalGlobe’s sales and EBITDA,
          % YoY decline                                                   -2.5%                    -9.5%
        Pro Forma EBITDA                                                  $267.6                 $252.7      so the disappointment was even
          % margin                                                         17.2%                   17.9%         worse than we illustrated.
          % YoY decline                                                                             -5.5%
        Note: C$ FX rate not materially different from what was used in the proxy statement                                                                       42
                                                      Spruce Point’s Realistic View of MAXR’s
                                                      EBITDA And EPS vs. Fantasy View
     In our opinion, MAXR’s 2018 Adj. EPS expectation of $4.75/sh is pure fiction. The Company has made
  numerous aggressive accounting choices that inflate its Non-IFRS results. Based on our forensic review, we
                     estimate EBITDA and EPS are overstated by 17% and 79%, respectively

US$ in millions                                             2018E                                                    Note
Analyst Consensus EBITDA                                    $718.0       Bloomberg consensus, revised lower recently from $730m
                                                                         Our analysis shows that MDA excessively capitalizes technology development costs, which
Less: Overcapitalization of Intangible Assets               ($50.0)
                                                                         enables EPS overstatement. Normalizing results to industry peers suggests $50.0m
                                                                         At deal announcement, Management said it didn't find any material accounting changes to
Less: DigitalGlobe Accounting Change
                                                            ($70.7)      DigitalGlobe, only to backtrack and inflate EBITDA. Run-rate benefit of $70.7m as of last
      To Impute Interest
                                                                         disclosed pro forma analysis in Q3’17
Spruce Point Adjusted EBITDA                                $597.3
  Discount vs. Consensus                                     17%
                                                                         Midpoint of original guidance range pre-revisions in Q1 and Q2’18. Our analysis shows that
Less: Depreciation and Amortization Expense                ($218.0)      management said there would be no revision, yet backtracked and made two depreciation
                                                                         changes lower. In our opinion, the change was purely to deflect underlying weakness
                                                                         We found management impaired DigitalGlobe PP&E and inflated intangibles. This moved
Less: Depreciation Expense Disguised As Acquisition
                                                            ($86.9)      $1.1bn of depreciable expenses (wtd. Avg. useful life of 11.5yrs) and classified it as
      Intangible Expense
                                                                         acquisition intangibles (which management conveniently wants investors to ignore)
Less: Net Interest Expense                                 ($197.5)      Midpoint of management’s guidance, which went down in Q2’18 by $10m
Less: Stock-based Compensation Expense                      ($25.0)      MAXR provides no guidance, but we estimate $20-$30m and use $25m as our midpoint
Profit Before Tax Expense                                   $69.9
Tax Expense at 14%                                          ($9.8)       Midpoint of management’s guidance range 13%-15%
Net Income                                                  $60.1        Much closer to our analysis that MAXR’s generates little free cash flow
  Avg. Diluted Shares Outstanding                            58.5        MAXR increased its share count guidance in Q2 from 57m to 58.5m shares outstanding
Spruce Point Adjusted EPS                                   $1.03
                                                                         Isn’t it surprising that analysts’ consensus view falls in the middle of MAXR’s guidance? Also
MAXR Inflated EPS Guidance Range                         $4.65 – $4.85
                                                                         despite lower interest and depreciation expense by a combined $20m in Q2’18, Maxar did
Analyst Consensus View                                       $4.81
                                                                         not raise its full year Adj EPS guidance range. We believe none of the analysts have
Spruce Point EPS Reality vs. Inflated Consensus              -79%
                                                                         conducted a forensic review of earnings quality
                                                                                                                                                                          43
                                                                Backtracking On Earlier Statements, MAXR
                                                                Now Using Accounting Magic To Boost Results
CFO Wirasekara (Deal Announcement Feb 2017): “Going forward, post-closing, we will convert all DigitalGlobe financials into IFRS and also ensure the financial
presentations are consistent with MDA’s. Our preliminary review did not reveal any material inconsistencies in DG’s financials between GAAP and IFRS.”

   Maxar is already backtracking on its statement, and recently restated results in a manner that materially boosts revenues and
   EBITDA. Under its application of IFRS, Maxar imputes interest on advance payments received from customers that contain a
 financing element and classifies such amounts as a component of revenue. DigitalGlobe had not historically done so as there is
  no requirement under GAAP. The effect of conforming DigitalGlobe’s accounting policy for payments received from customers
 that contain a financing element is to increase deferred revenue with an offsetting charge to finance expense. When we analyzed
 the effect, we find that revenues and EBITDA are artificially boosted by 4-6% and EBITDA by double digits. There is no change in
 cash flow. However, in our opinion, the change allows Maxar to look less levered and receive a higher valuation than it deserves.

               $ in mm                             Q1’16                  Q2’16                 Q3’16                  Q4’16               Q1’17    Q2’17    Q3’17
 DigitalGlobe Standalone

   Revenues                                        $175.4                 $175.5                $181.8                 $192.7              $209.7   $225.7   $222.9

   Operating EBITDA                                 $95.4                 $95.3                  $97.6                  $94.4              $95.5    $104.1   $110.5

 DigitalGlobe Restated under
 Maxar For Accounting Change

   Revenues                                        $185.9                 $185.5                $191.9                 $202.9              $219.8   $233.5   $232.2

   Operating EBITDA                                $117.2                 $117.5                $120.2                 $118.4              $119.4   $125.1   $124.9

 % increase in results

   Revenue                                          6.0%                   5.7%                  5.6%                   5.3%               4.8%     3.5%     4.2%

   EBITDA                                          22.9%                  23.3%                 23.1%                  25.4%               25.0%    20.1%    13.0%

 FX rate used per Maxar                            0.7280                 0.7761                0.7665                 0.7495              0.7560   0.7436   0.7985
  Source: DigitalGlobe Standalone are from its pre-acquisition financial statements. Pro Forma Information Maxar Q3’17 Report, pp. 27-30                              44
                                            But Wait Cash Flow Gets Worse
Maxar is claiming it will delever and drive higher cash flow, but the numbers tell a different story. In addition to its
large interest expense and capex burden, Maxar is committed to a $68m/yr dividend and must pay down $25m/yr
     of its Term Loan B. This means that it has absolutely no excess cash flow to optionally pay down debt.
        Maxar should immediately cut or eliminate the dividend and direct capital towards debt reduction.
        CEO Lance Q1’18 Conference Call: “We continue—we continue to drive both of the levers that create de-leveraging.
        One is higher EBITDA, on the denominator, and the other is driving higher free cash flow. We talked at Investor Day
        and reiterated today, activities that are underway, including looking at various assets on our balance sheet that can
        be monetized and turned into cash, whether that’s the securitization of additional orbitals or other opportunities. So
        we’re working all of those. And our goal, as Anil said, is very clear: to achieve 3.8 times leverage by the end of 2018”

                                                             2018E Guidance
        US$ in millions                                                                                         Note
                                                               Low – High
        Cash Flow From Operations                               $505 - $610                   Includes $25m of synergies per conf call

        Less: Net Interest Expense                              ($195- $200)                           Q2’18 guidance outlook

                                                                                            Also excludes acquisition related expenses.
        Adjusted Cash From Operations                           $300 - $400
                                                                                                      $4.7m already in Q1’18

        Less: Capital Expenditures                             ($300 - $350)                           Q2’18 guidance outlook

                                                                                          Compare w/ Maxar’s $71m in 2017, DigitalGlobe
        Adjusted Free Cash Flow                                   $0 - $50                   produced $94.3m (LTM 6/30/17) and yet
                                                                                             combined free cash flow is still declining
                                                                                           Maxar has stated it expects its dividend policy to
        Less: Commitment To C$1.48 (US$1.16)/Share
                                                                  ($68.0)                 remain unchanged (Mar 2018). Share count rising
        Annual Dividend (Assume 58.5m shares)
                                                                                                     increases dividend burden

        Less: Mandatory Annual Term Loan B Repayment              ($25.0)                      $5m quarterly payments now required

        Cash Available For Optional Debt Repayment             ($93.0 - $43.0)                   No ability to optionally retire debt
                                                                                                                                                45
                                                    And Deleveraging Gets Pushed
                                                    Farther Out To The Future

Maxar is already pushing out its deleveraging process, as illustrated with subtle revisions to a key chart it used to sell
 investors on its ability to rapidly pay down debt. Recall from the previous slide the CEO said leverage would be 3.8x
                                 by year end, but is now above 4.1x as of Q2 (see slide 12).


           Selling The DigitalGlobe Deal To Investors                             Ten Months Later And It’s Worse…




Source: Investor Presentation, May 2017, slide 28             Source: Investor Day, March 2018, slide 28




                                                                                                                             46
                                                            Adjusted Credit Metrics Projected To Exceed
                                                            Leverage Covenant
Based on accepted analytical credit adjustments made by Maxar’s rating agency Moody’s and reasonable year end projections, Maxar will
  effectively exceed its leverage covenant by year end. On June 2018, Maxar was downgraded to B1/stable (and is BB negative by S&P)

US$ in millions                                                    Maxar View                 Spruce Point Reality                                          Note
2018E Adjusted EBITDA                                                 $718.0                           $597.3               Analyst consensus vs. Spruce Point’s adjusted
                                                                                                                            2018 operating expense disclosed in
(+) Operating Lease Adjustment                                            --                           $38.0
                                                                                                                            2017 Annual Report (p. 30)
Credit Adjusted EBITDA                                                $718.0                           $635.3

Total Debt at 6/30/18                                                $3,123.7                         $3,123.7              Includes credit revolver borrowing, Term Loan A+B

(-) Mandatory Term B repayments                                       ($10.0)                          ($10.0)              Two more quarterly repayments required at $5m per quarter
                                                                                                                            8x forecasted operating lease expense of $38m disclosed in 2017
(+) Capitalized Operating Leases                                          --                           $304.0
                                                                                                                            Annual Report (p. 30)
(+) Unfunded Post Retirement/Pensions                                     --                           $176.4               Note 18 of 2017 Annual Report (p. 111)

(+) Orbital Securitizations                                               --                           $100.3               As of 6/30/18. Moody’s considers this debt

(+) Finance Leases                                                     $16.7                           $16.7                As of 6/30/18

Adjusted 2018E Total Debt                                            $3,130.4                         $3,711.1
                                                                                                                            MAXR projects $0-$50m of free cash flow (we assume $25 mid point),
Plus: Incremental Borrowing                                                                                                 but its $68/yr dividend burden (assume $33.7m more to be paid) will
                                                                       +$2.7                           +$2.7
     To Cover Dividend                                                                                                      leave no excess cash, and force incremental revolver credit borrowing.
                                                                                                                            MAXR is already over-drafting cash in Q1’18 and Q2’18
Adjusted 2018E Net Debt                                              $3,133.1                         $3,713.8

Adjusted Net Debt / Adjusted EBITDA                                     4.4x                            5.8X                In reality, we believe MAXR is above its 5.5x covenant

Restrictive Covenant                                                    5.5x                            5.5x                Drops to 4.75x after March 31, 2019

EBITDA / Interest Expense                                               3.6x                            3.2x

Restrictive Covenant                                                    2.5x                            2.5x                Increases to 2.75x at Sept 30, 2019


Source: “Moody's Approach to Global Standard Adjustments in the Analysis of Financial Statements for Non-Financial Corporations”
                                                                                                                                                                                                 47
                                                       Massive Intangible Asset Inflation
  We previously illustrated our concern that MDA appears to overcapitalize costs by inflating intangible asset purchases. Thus, it
   came as no surprise to us when Maxar used the DigitalGlobe acquisition to inflate intangible assets even further. However, the
  C$1.3 bn (US$1.1 bn) inflation was an order of magnitude that shocked us. MDA made reference to DigitalGlobe’s “world leading
     (satellite) constellation” as a strategic rationale of the acquisition – yet it impaired the assets by a comparable $1.1 billion!


             Most of DigitalGlobe’s PP&E Was Satellites                               Why Did Maxar Impair C$1.3bn of PP&E And Allocate A Nearly
                           Pre-Acquisition                                                        Identical Amount To Intangibles?




Source: Form 51-102F4 Business Acquisition Report, SEDAR filed Nov 14, 2017    DigitalGlobe carried just $74m of intangible           Footnote (a) gives no valid
                                                                              assets, but Maxar believes C$1.3 billion of deal   explanation other than “To reflect
                                                                              value exists here at the expense of its physical        the estimated fair value of
                                                                                           satellite constellation               DigitalGlobe’s assets and liabilities”
                                                                                                                                                                          48
                                                 A Bold Move To Inflate “Adjusted EPS”
   Non-IFRS metrics = made up results to sell a lemon. Maxar conveniently inflated acquired intangibles to then
    have them ignored for its adjusted earnings. Had management accurately maintained its PP&E valuation,
                              adjusted earnings would be weighed down materially.

“The Company defines adjusted earnings as net earnings excluding the impact of specified items affecting comparability,
including, where applicable, non-operational income and expenses, amortization of acquisition related intangible assets, share-
based compensation, and other gains or losses.”

            Maxar 2017 Adjusted Financial Results




             Source: Maxar 2017 annual results
                                                                                                                                  49
                                                    Depreciation Accounting Changes Reveal
                                                    Underlying Weakness
 After only one quarter, Maxar resorted to accounting changes to artificially boost its EPS guidance. For example, in Q1’18 it
 used the oldest trick in the book to increase its estimated useful life of satellites. This lowered depreciation expense by $14-
   $22m and increased EPS by $0.15c. In Q2’18, Maxar cut depreciation guidance another $10m ($0.15c) yet didn’t increase
guidance - signaling underlying weakness. (1) What’s alarming is that at the time of deal announcement, CFO Wirasekara said
  no depreciation changes were to be expected. (2) The reason for the reduction of depreciation hasn’t been disclosed in a
    transparent manner (in the press release or financial reports). Investors only learn by listening to the conference calls.
From the Q1’18 Conference Call
Tim James: “Okay. Thank you. And then just my final question, just a bit of a housekeeping question. I’m wondering what caused the increase—excuse
me, the decrease in expected D&A for 2018?”
CEO Howard Lance: “It has to do with, I think, what’s fairly typical in a major merger, which is purchase price adjustments and valuations as to fair
value and life, in our case, of satellites on orbit. So that work continued on into the quarter past the point where we provided our previous guidance.
And the expected life of assets on orbit was increased modestly, which reduced the annual depreciation associated with those assets.”

                        Initial 2018 Guidance                                                      Magic Drop in D&A Expense In Two Quarters




Q4’17 Investor Presentation                                                                 Q1’18 Investor Presentation and Q2’18 Investor Presentation
1) $18m depreciation reduction at the midpoint and using MAXR’s 14% tax rate and 57m share count equates to a $0.27c benefit vs. the $0.15c EPS boost. On the Q2’18 conference call
the CEO cited “complicated purchase price adjustment and valuation process that we've gone through since the merger last October” as a reason for the continued reduction
2) Deal announcement conference call, Feb 2017                                                                                                                                      50
                                                     And Various One-Time, Non-Recurring Items
                                                     Used To Inflate EBITDA Create Headwinds
   Management has pulled many levers in order to keep its metrics inflated. In certain cases, Maxar has been more
     transparent, and in others less transparent, about these tactics. In both cases, the one-time items will create
 significant headwinds for future results that we don’t believe analysts have correctly modeled – setting Maxar up for
                                    significant disappointment for year end results.


 $ mm                                                              Transparent Disclosure?
                                                   Press                            Investor        Financial                      Major Headwind
    One-Time Item                 Period                          Conf Call
                                                  Release                         Presentation       Filings
                                                                                                                 Analysts expect Maxar to produce $181.3m of
                                                                                                  Only In 2017
Settlement of                                                                                                        EBITDA in Q4’18 vs. $180.9 in Q4’17.
                                                                                                    Annual
Post-Retirement Plan          $24.6 Q4’17            NO              NO                 NO                     But they do not account for the $24.6m one-time
                                                                                                    Report
(1)                                                                                                                           gain in their models.
                                                                                                    p. 113
                                                                                                                     Maxar is set up to severely disappoint.

Investment Tax                $20.1 Q1’18                                            Q1: NO
                                                     NO              YES                               YES
Credits                        N/A Q2’18                                             Q2: YES


1) ”In the fourth quarter of 2017, the Company amended a defined benefit post-
retirement plan at one of its operating divisions by eliminating employer paid subsidies
toward retiree medical benefits as of December 31, 2017. The Company recognized a gain
on settlement of $24.6 million immediately in earnings in the fourth quarter of 2017, with
an offsetting reduction to net defined employee benefit liabilities”




                                                                                                 Source: Canaccord July 31, 2018                                 51
                                                                  High Maintenance Capex Needs
    Maxar’s management is currently guiding for $300-350m of capex in 2018, after which, management suggests
              that capex should fall. (1) We think this is unreasonable and capex will remain elevated.
 We have been able to deduce realistic recurring capex for the Company, and that number is much higher than management’s guidance:

 Starting with DigitalGlobe (DGI), our approach to calculating recurring capex is the same one that the satellite investors take when calculating recurring capex for
 satellite operators – take the existing fleet needed to provide current revenue levels, calculate the replacement costs for the entire fleet and divide that number by
 expected lifetime. Below is a snapshot of DGI’s current fleet, before the introduction of Legion satellites, which will replace it (more on Legion later). We can see that
 DGI has 4 satellites as of early 2018 (actually had 5 until 2017, but we will ignore that in our calculations) – thus, we can conclude that DGI needs 4 WorldView
 satellites to provide its current service. In the bottom right chart, we also observe that satellite lifetime of each subsequent generation dropped – 14 years for
 WorldView-1 and 2, 13 years for WorldView3, and 11 years for WorldView4. We think that the reason for falling lifetimes is the falling price of pixel and DGI’s
 constant need to invest a lot of money to stay ahead of curve (see further discussion below). In addition, each new generation WorldView satellite was more
 expensive than the previous one – WorldView1 cost $470m, while WorldView4 cost $840m – we think this is another manifestation of industry pressures forcing DGI
 to invest a large amount of money to maintain its revenues. Using the above discussed satellite industry heuristic for recurring capex for a given fleet, we take the
 average WorldView cost (maybe it would have been more realistic to take the cost of WorldView4, but let’s be conservative), multiply by 4 (because we need 4 of
 them) and divide by 11 (average useful life – which may also prove to be kind) and we get $225m in average annual recurring capex.

              $ in mm                        Satellite Cost               Useful Life (Yrs)

           WorldView-1                           $473.2                            14
           WorldView-2                           $463.5                            14

           WorldView-3                           $649.5                            13
           WorldView-4                           $884.2                            11

    Total WorldView Spend                        $2,470

   Average Cost Per Satellite                    $617.6
     Est. Maintenance Cost
                                                 $224.6
          (over 11yrs)
1) 2018 investor presentation shows $1,235 of total capex forecasted over 5yrs from 2018-2022,
implying $247m on average per year
                                                                                                 Maxar 2018 Investor presentation                                             52
                                                      High Maintenance Capex Needs (Cont’d)

                                We expect capital expenditures to continue in the $315m per year range.

A potentially fair criticism of this approach is that Maxar is replacing WorldView satellites with new Legions. While the Company has kept information regarding Legion at
a minimum (management has not disclosed the total number of satellites, or how much the satellites cost, etc), we were still able to deduce a similar recurring capex
calculation with the help of satellite imaging industry experts. We believe to replace all 4 WorldViews, and deliver the functionality that Maxar is looking for, it will need
to launch at least 25 satellites (Legion satellites are much smaller), which would cost $80-$100m per satellite. Using the above estimate, the total needed capex exceeds
$2bn, and assuming a similar expected useful life (no reason not to), the implied recurring capex is approximately $200-225m, a range similar to our previous estimate.

Another piece of evidence that we think illustrates DGI’s large and continuous capex needs is the statement from interim Maxar CFO (former MDA CFO)
Anil Wirasekara during the 2018 Maxar investor day, when he said:

“But essentially from 2014, 2015 and 2016 there was very little CapEx that was spent at DigitalGlobe to build satellites. And they took advantage of that and all the cash
flow that was generated during this period and bought back about$300 million of stock.”

If DGI wasn’t spending the capex on satellites, then it must have been maintenance capex. As we can see in the table below, during that period, DGI had ~$200m per
annum in capex. If that number is “low” then our recurring capex number looks very reasonable, if not perhaps even conservative. For what is now the Space Systems
division, we can take the old MDA as a proxy, and it spent on average ~$90m of capex per annum over the past 4 years. Given that most of the growth in Space Systems is
coming from new projects, such as small satellites, new defense programs, etc – for which Maxar will have to invest in new resources, we think it prudent to assume that
Space Systems recurring capex remains similar to current levels. Thus, we believe a reasonable estimate of Maxar’s recurring capex is $225m + $90m = $315m.




                                                                                                                   Average                Spruce Point
                                $ in mm                  2013          2014         2015          2016
                                                                                                               Historical Capex             Estimate

                             DigitalGlobe               $287.1        $234.0       $163.4        $192.0           $196.0 (3yr)               $225.0

                                  MDA                    $63.3        $92.7         $80.4        $133.4           $92.5 (4yr)                 $90.0

                      Total Maintenance Capex           $350.4        $326.7       $243.8        $325.4              $311.6                  $315.0


                                                                                                                                                                            53
                                                           Significant Downside To DigitalGlobe
   DigitalGIobe (DGI) operates a fleet of 4 in orbit imaging satellites that provide high resolution images of Earth’s surface. The
  Company generates two thirds of its revenues through contracts with the U.S. government, the majority of which is contracted
   with the U.S. National Geospatial Intelligence Agency (or “NGA”). NGA serves as the primary U.S. Government procurement
  agency for geospatial information and purchases imagery products and services on behalf of various agencies within the U.S.
   Government, including defense, intelligence and law enforcement agencies. The contract with NGA expires in 2019/2020 and
      NGA can cancel the contract at any point in time. (1) DGI generates the rest of its revenue from contracts with non U.S.
                                                 governments and the private sector.

 Maxar’s bull case for DigitalGlobe is predicated on two pillars:

 1.      DGI’s contract with NGA is priced too cheaply and is due for a price increase
 2.      There’s a huge opportunity for DGI outside of the U.S. government

 Our research suggests both pillars seem unrealistic: it appears that DigitalGlobe is more likely to see prices decreases on the NGA contract and
 opportunities outside of U.S. government appear limited

 DGI’s contract with NGA

 DGI is understandably secretive when it comes to terms of its contract with NGA. However, we know that NGA under its “EnhancedView Service
 Level Agreement” contract (“EnhancedView SLA”) pays DGI $337m per annum for an estimated 50% of capacity on WorldViews 1-3. This equates
 to about 622m km2 of annual collection capacity at an implied price of about $0.54 per km2 :

                        $ in mm                                             Amount                        Note
                                                                                         Disclosed that the contract is 46.5% of
                       (A) DigitalGlobe SLA Annual Payment                   $337.2
                                                                                             total revenues in the 10-K, p. 6
                       (B) Total Capacity ex: WV4 in millions of km2         1,244                 Disclosed 10-K, p. 8

                       (C) Current NGA usage (50%)                            622                      =(B) * 50%

                       (D) Implied price per km2 in US$                      $0.54                      = (A) / (C)

1) DigitalGlobe secures $3.55bn EnhancedView Agreement with NGA, Aug 2010
                                                                                                                                                    54
                                                       Significant Downside To DigitalGlobe
                                                       (Cont’d)
  WorldViews 1-3 offer resolutions of about 30-50 cm in black and white and about 124-164 cm in color. Many bulls believe that
this price is “low” without offering much comparable data to justify their view. So we investigated through our research network
    to source current market pricing for satellite imaging at different resolutions. Below is the summary and suggests that at
                                  resolutions of around 50 cm, the price should be about $25/km2:
However, this is a price for a “useful image” – say a military base in Syria is useful to the U.S. government, while a picture of farmland in North Dakota is
not useful. But most of the data that DGI captures in a given year is not useful. Working further within our network, we were told that on average only
3-4% of images that observation satellites collect are “useful”. Furthermore, as we can see in the below chart from NSR, there is a close to 9x
difference between priority images (as in “we need to know that is happening at a given Syrian military base right now”) and archive (“we want to know
what happened in the Syrian base last month). While we don’t have split for NGA’s EnhancedView SLA between priority and archive, we believe a
50/50 split is a good rule of thumb. Adjusting for these factors, we see that DGI is charging $337 million / (622 mn km2 * 3% * 50%) = $36 per useful
image, close to 50% premium to market rates. In addition, our industry research suggests that for deals such as DGI’s with NGA, bulk discounts of
around 75% are the norm, which makes DGI look even more expensive. Thus, we think that with the next round of negotiations, the NGA seems more
likely to want a price discount rather than accept a price increase. Furthermore, we can also see in the NSR chart that the prices per pixels have been
going down and the industry expects them to continue going down – not up. As the U.S. government represents 66% of DGI’s revenue, any price
reductions would obviously have a material impact on DGI’s earnings.

          Satellite Imaging
             Satellite imagingPrices:  Resolution
                              prices: resolution     v Pricing
                                                 vs pricing      per Km2
                                                            per km2
                                                                                                   Medium Resolution Optical Data Cost
                                                                                   $9.0
         30
                                                                                   $8.0
         25                                                                        $7.0

                                                                                   $6.0
         20
                                                                                   $5.0
 $/km2




         15
                                                                                   $4.0

                                                                                   $3.0
         10
                                                                                   $2.0
          5
                                                                                   $1.0

          0                                                                        $0.0
                                                                                          2016      2017     2018        2019   2020   2021     2022    2023     2024    2025     2026
              0      1           2         3            4     5            6
                                     Resolution in m                                             MR Optical (Priority)          MR Optical (Standard)          MR Optical (Archive)
     Source: Industry research                                                  Source: NSR                                                                                              55
                                                   Expect DigitalGlobe’s Commercial
                                                   Opportunities To Disappoint
DigitalGlobe has been talking up the revenue opportunity away from the U.S. government for a very long time. As an example,
when Morgan Stanley wrote its research initiation in 2014, it had expected non-U.S. government (commercial) revenue to reach
   $400m. As of its last reporting on June 30, 2017 LTM diversified commercial revenue was just $282m (~30% below plan).

Based on our research, we expect the non U.S. government opportunities for DGI to remain limited:

• First, we expect foreign government adoption to continue being very low. We believe the reason is because the U.S. is highly likely to
  have a right of first refusal on images that DGI produces. When the government exercises this right, DigitalGlobe still gets paid, but it
  does suggest that all governments tend to want to see the same images, and thus prefer to build their own remote imaging capacity
• For example, we were very surprised to see Turkey, a NATO member, and thus a U.S. ally, and a country not normally known for its
  advanced technologies, launch its own satellite imaging satellite called Göktürk. (1) Not only Turkey, but also Thailand and the UAE,
  have also announced plans to purchase their own observation satellites from Airbus. (2) Based on industry research, it seems that
  many other countries – for example most of the Gulf Cooperation Council countries – are looking to build their own imaging satellites
  – primarily because they do not want their intelligence capabilities to be at the mercy of a U.S. veto, and because they do notwant the
  U.S. government to know what images they are looking at

                                        DigitalGlobe Has Never Met Commercial Revenue Expectations




               Source: Morgan Stanley Equity Research
            1) SpaceWatch, Turkish reconnaissance satellite GÖKTÜRK-1 launched successfully
            2) SpaceTechAsia, June 2018
                                                                                                                                              56
                                        Expect Disappointment To DigitalGlobe’s
                                        Commercial Opportunities (Cont’d)

Based on our research, we expect the non U.S. government opportunities for DigitalGlobe to remain limited:

• We struggle to see what value proposition DigitalGlobe offers to the private sector. DigitalGlobe’s bull case is based on offering
  corporate customers different types of analytics, whether for agriculture, economics, or some other usage

• However, based on industry feedback, most analytics work requires 1m resolution – well within capabilities of DigitalGlobe’s
  (cheaper) competitors Airbus (50 cm resolution) and Planet Labs (70 cm resolution) – thus making DigitalGlobe’s market
  leading 30 cm resolution irrelevant

• Moreover, for applications like agriculture, resolutions of 50-100m are sufficient – and potential customers can get such
  resolutions for free from NASA’s Landsat and European Space Agency’s Sentinel programs – so why pay DigitalGlobe?

• To be clear, we do not dispute that DigitalGlobe can continue to make one-off archive deals, but we think some sort of major
  industry adoption is unlikely. In our modelling of Maxar, we primarily rely on market consensus and Maxar’s guidance, but we
  think that the above suggests that there are significant downside risks to its plans




                                                                                                                                       57
                                          Q2 2018 Results Show Continued Strain:
                                          Organic Revenue Growth Decline
                                          Accelerating And Margins Down
             Q2 results illustrate how the underlying business of the legacy MDA is deteriorating fast.
           YTD underlying organic growth was -12.7%. Management also cut EBITDA margins materially.

Commentary and Q&A From The Q2’2018 Conference Call:

CEO Howard L. Lance: “We made some modest adjustments to our EBITDA margin outlook at the midyear point raising Imagery a bit higher
and putting Space Systems segment a bit lower due to continue Geo concept market weakness and program performance.”

Question Steven Li: “Thank you. Hey, Howard, the EBITDA guidance being a little lower, it looks like half of that decline is coming from space.
And if so, is Radiant having some negative surprises as well? Where is the other delta coming from? Thanks.”

Answer Howard Lance: “We took down I think by 50 basis points, the margin expectations at Radiant. So that's a relatively small number. The
decline is around Space Systems, which I think we took down a full 100 basis points for the year and that's driven again by the volumes that
we're not seeing any improvement as well as a little bit of mix every day at across that cost plus programs. But that's the minor point. It's
really around Space Systems.”



                                           Q1                    Q1                     YTD                        YTD
                   $ in mm
                                          2017                  2018                    2017                       2018

             Consolidated Sales          $373.5                $557.5                  $748.7                    $1,136.6


             Less: DigitalGlobe             --                ($184.2)                    --                     ($483.1)


           Pro Forma MDA Sales           $373.5                $373.3                  $748.7                     $653.5
                YoY Change                                     -0.1%                                              -12.7%

     Source: Maxar financial reports
                                                                                                                                              58
                                                    False Hope In LEO Deal With Telesat
            Maxar and its investors have been hoping it can transition away from GEO satellites to the LEO market.
    Before Q2 earnings, Maxar announced it joined a consortium with Thales Alenia Space, a JV between Thales (67%) and
  Leonardo (33%) to design and develop Telesat’s LEO constellation. While no financial details were announced, CEO Lance
   used the earnings call to talk up that he “expects it to be a 50-50” partnership (either it is or it is not!), despite it appearing
   Maxar has a junior role in the consortium. Unfortunately, two days later, Telesat announced a second consortium, further
 reducing Maxar’s chances of realizing any material financial upside. According to industry sources, Maxar is likely to have to
                        put up capital to participate in the project – stretching its liquidity even further.
Commentary and Q&A From The Q2’2018 Conference Call:

“This consortium is so named because we are equal partners with Thales on this project. We'll focus on our strengths which certainly will
include the bus and all the propulsion, infrastructure as well as very advanced antenna technology and other satellite electronics at MDA.
Thales has experienced, more experienced frankly with systems engineering of large constellations. They just completed the Iridium NEXT
program as well as further along in development and application digital payloads. So we felt that the two companies coming together would
increase our win on the project, give us the best chance of having the most robust constellation and the lowest overall cost for Telesat. So we
expect it to be very much a 50-50 partnership. It will obviously have lower revenue that if we're doing it totally ourselves, but this is going to
be a large fixed price pursuit for the production phase and we're also sharing the risks now”

Thales Dashes Maxar’s Hopes By Announcing Airbus As A Competitor

“Telesat now has two separate teams, comprised of industry leading satellite manufacturing companies, who will work in close cooperation
with Telesat over the coming months in a series of engineering activities and technical reviews. These efforts will culminate in each team
submitting a firm proposal for final design and manufacture of Telesat’s LEO satellites and ground system infrastructure. Telesat anticipates
deciding by mid-2019 on a prime contractor for Telesat’s LEO program – space segment, ground segment and system integration.”

While Partners Such As Maxar, Are Likely To Be Asked To Commit Capital And Fund The Project (Money Maxar Doesn’t Have)

According to Space Intel, “Industry officials familiar with Telesat’s LEO bidding process have said the company is all but certain to request an
equity investment on the part of its major suppliers”
Source: Maxar consortium press release, July 30, 2018
        Telesat rebuttal press release announcement about Airbus, Aug 1, 2018
        Space Intel Report article, Aug 3, 2018                                                                                                    59
                                                 Asset Impairment Likely

Maxar’s balance sheet is inflated with goodwill and overcapitalized intangible assets. We expect it will write
 down the value of these inflated assets by at least $2.4 billion to fair value after its evaluation of strategic
                            alternatives results in no means to maximize value.

Q&A From The Q2’2018 Conference Call Suggests A Bleak Outlook:

<Q - Paul Steep>: Okay. And on the GEO side, you talked about a strategic alternative process. How should we think about the timing for
that, Howard?

<A - Howard L. Lance>: It's actively in process now. It has been for a while. I won't predict again and we haven't made any determination
what the final outcome will be but it's fair to say we're looking at a range of options, all of it trying to accomplish one thing: position
Maxar for growth and value creation going forward. We do not believe at this point we will see much in the way of a market recovery
for GEO. So at a minimum, we are downsizing, continuing to cut staff to align with the workload, cutting our footprint, making available

    Estimated Goodwill Impairment
                                           Pre-Acquisition                 Current
                $ in mm                                                                               Adjustments (1)                       Pro Forma
                                              Q3 2017                      Q2 2018

                Goodwill                         $705.4                    $2,368.8                        ($1,164.3)                       $1,204.5

                                                                                                           ($1,083.3)
               Intangibles                       $343.1                    $1,673.4                                                          $390.1
                                                                                                             ($200.0)

        Goodwill + Intangibles                 $1,048.5                    $4,068.4                       ($2,447.6)                        $1,594.6


              Total Assets                     $2,626.8                    $6,663.9                       ($2,447.6)                        $4,216.3

               % of Total                         40%                         61%                                                             38%

     1) $1.1 billion of intangible asset value related to M&A accounting (converted at C$0.80) and $200m estimated MDA overcapitalization               60
The Case For Maxar Being
Worthless (i.e. Zero)
                                                          Management Has Lost Credibility
                                                          With Analysts…
   The current street consensus numbers are well below management’s projections filed in the deal proxy statement a
 little more than a year ago in June 2017. Prior to filing the projections in May 2017, management touted it had a strong
               order backlog, and great long-term revenue visibility. Clearly, management has lost credibility.

  CFO Wirasekara Q1’17 Conf Call (May 2017): “Our strong order backlog provides us with good long-term revenue visibility…We still firmly believe that
  four times leverage is the most efficient capital structure that we can put together going forward, that provides us with the lowest overall cost of
  capital, we are very confident about the visibility of the cash flow to service this as well as providing the capital for all the programs that we have”


                                            $ in mm                   2018E                           2019E                             2020E
  Pro Forma                         MDA Low-High Case            $1,541 - $1,547                 $1,731 - $1,960                   $1,770 - $2,307
    Sales
  Numbers In                       DigitalGlobe Low-High          $962 - $1,008                  $1,021 - $1,099                   $1,071 - $1,172
   Proxy St.                          Revenue Synergies                $0.0                            $36.0                            $36.0
  vs. Current
  Consensus                        Pro Forma Revenues            $2,503 - $2,555                 $2,788- $3,095                    $2,877 - $3,515
                                Street Consensus (Aug 18)            $2,232                          $2,293                            $2,473
                                 Discount to Mid Estimate             -12%                            -22%                              -23%

                                            $ in mm                   2018E                           2019E                             2020E
  Pro Forma                         MDA Low-High Case              $280 - $290                     $282 - $322                       $285 - $359
   EBITDA
  Numbers In                       DigitalGlobe Low-High           $469 - $493                     $486 - $560                       $501 - $585
   Proxy St.                            Total Synergies               $45.0                            $70.0                            $70.0
  vs. Current
  Consensus                         Pro Forma EBITDA               $794 - $828                     $838 - $952                      $856 - $1,014
                                Street Consensus (Aug 18)             $730                            $777                              $835
                                 Discount to Mid Estimate             -10%                            -13%                              -11%
Projections per Proxy filed June 22, 2017
Street consensus estimates per Bloomberg                                                                                                                     62
                                          And Lost Credibility With Investors,
                                          Notably DigitalGlobe

 DigitalGlobe investors owned ~34% of Maxar at closing. On a pro forma basis, ~60% of Maxar shareholders are
 Canadian, while 40% are primarily U.S. When looking at the pro forma shareholder base today, it is evident that
                DigitalGlobe investors have not embraced the acquisition and have been selling.



                                            Share Ownership /   General Ownership Trend
                       Asset Manager                                                                  Orientation
                                                % of Total              Past 2yrs
DigitalGlobe
Shareholder              T. Rowe Price       11.6M / 18.4%                                 Fundamental/Mutual Funds/Active
    Base
    Pre-              Franklin Advisers       6.5M / 10.3%                                 Fundamental/Mutual Funds/Active
Acquisition                Blackrock          5.5M / 8.7%                                       Index/Quant/ETF/Passive
   (2016)
                           Vanguard            4.6M / 7.3%                                      Index/Quant/ETF/Passive
                         Dimensional           3.7M / 5.9%                                        Index/Quant/Passive

                                            Share Ownership /
                       Asset Manager                             Ownership Trend                    Orientation
                                                % of Total

  Maxar                    Vanguard            4.9M / 8.4%             0.3m                   Index/Quant/ETF/Passive
Shareholder        Royal Bank of Canada        3.5M / 5.9%             0.9m                     Fundamental Equity
Base Today
   Post-                 QV Investors          3.5M / 5.9%               3m                 Canadian Fundamental Equity
Acquisition            Shapiro Capital         3.0M / 5.2%          New Holder                  Fundamental Equity
                         T. Rowe Price         2.9M / 5.1%       2.5m in latest qtr.      Fundamental/Mutual Funds/Active
                           Blackrock           1.9M / 3.4%             3.6m                   Index/Quant/ETF/Passive
                         Dimensional             0.0 / 0%          Almost sold all              Index/Quant/Passive
               Source: Bloomberg
                                                                                                                             63
                                             Yet Eternally Optimistic Analysts Still See
                                             Approximately 37% Upside
    Hope springs eternal. Not surprisingly, the majority of analysts are “Buy” on Maxar’s stock, even though we
  previously illustrated many have gotten the MDA story completely wrong and haven’t embraced management’s
  projections. Most of Maxar’s analysts remain legacy Canadian broker supporters from its days as MDA, and we
don’t believe they have an appreciation for DigitalGlobe’s pending struggles. Furthermore, we expect a substantial
 re-rating lower in the share price once investors critically analyze the findings of our research and determine that
                                      MAXR’s “earnings” are accounting magic.


                    Analyst                     Recent Action       Recommendation              Price Target
                       RBC                                              Outperform                $73.00
                   Canaccord                                                Buy                   $70.00
                  TD Securities                                             Buy                   $65.00
                       CIBC                                             Outperform                $63.50
                      GMP                                                   Buy                   $62.50
                 National Bank                                          Outperform                $60.00
                Raymond James                                           Outperform                $59.00
                      BMO                                               Outperform                $58.50
                     Veritas                                                Buy                   $53.50
                      Scotia                                           Sector perform             $53.00
                  Credit Suisse                                           Neutral                 $52.00
                                                                Average Price Target              $60.90
                                                                % Implied Upside (1)               +37%
     1) Upside based on $44.00 share price
                                                                                                                        64
                                 While Talking Up The Bull Case,
                                 Analysts Slowly Cutting Estimates
Analysts have proven to be overly optimistic about Maxar’s results, often taking management’s word
at face value and extrapolating results. Estimates have been slowly coming down, but we believe they
                         are still too optimistic with further room to contract.




                       Fiscal Year Forecast     Period         Analyst Estimate

                           2019 Adj EPS       6 Months Ago          $5.52

                                              3 Months Ago          $5.25

                                              1 Month Ago           $5.12

                                                 Current            $5.05
                          2019 Revenues
                                              6 Months Ago          $2.45
                             $ billions
                                              3 Months Ago          $2.31

                                              1 Month Ago           $2.29

                                                 Current            $2.27
                      Source: Bloomberg




                                                                                                       65
                                           Weak “Hopeful” Bullish Arguments

                              RBC is the biggest bull on the stock with a $73 price target.
            Its bullish arguments are easily refuted and reflect optimism over financial reality in our opinion.

                         RBC Bull Case                                                          Bear Case View

Growing global need for satellite imagery and data analytics.           Alternative and cheaper solutions exist that will limit the broadening
DigitalGlobe is a key supplier to the US and other governments of       of commercial opportunities for DigitalGlobe, which has failed to ever
critical surveillance solutions                                         meet its commercial targets

A steady global market for commercial communications satellites. We     Evidence that the cycle has not found a bottom and Maxar’s business
expect ~10–15 satellite orders per year on average from commercial      remains under pressure with further layoffs. Even assuming it
satellite operators, with a growing number of these expected to be      maintains its 30% share, 3-4 satellites per year doesn’t represent a
high-value Ultra HTS. Of this, we expect SSL to maintain its share of   compelling investment case
roughly 30% of the market

US government opportunities appear to be accelerating. MDA/SSL          “Appear to be accelerating” is not convincing without actual hard
has now received security clearances to pursue US government            evidence. Our evidence illustrates that legacy MDA/SSL is experiencing
business and seems to be gaining momentum on deals with NASA and        an acceleration of declining organic revenue of -12.7% YTD
DARPA. We understand that the pipeline of activity is robust, and it
should be accelerated with the contacts, scale, and infrastructure of
the DigitalGlobe business

Revenue and cost synergies. We expect to see solid opportunities to     While Maxar has disclosed modest cost synergies of $15m YTD, it has
sell Radarsat imagery through current DigitalGlobe channels, and cost   not provided any clear financial metrics about revenue synergies
synergies should be evident as duplication is removed

Attractive valuation relative to market position, growth outlook, and   The valuation is only attractive in our opinion, because the Adjusted
A&D peers. We see the current share price as very compelling. On our    EBITDA and EPS are vastly inflated with aggressive accounting
forecasts, Maxar shares currently trade at 9.8x 2019E P/E, or 7.7x      assumptions about intangible assets. The true valuation multiples are
EV/EBITDA, well below A&D peers at 17.6x and 11.7x, respectively.       much higher, and not cheap enough for a highly levered company,
                                                                        declining organically, with almost no free cash flow
Source: RBC Report Aug 1, 2018                                                                                                                   66
                                                     Valuation Peers
  Maxar is expensive relative to peers when considering its declining growth profile and adjusting for its inflated
                              Non-IFRS metrics that analysts give it unjust credit for.
  $ in mm, except per share figures
                                 Stock                     '18E-'19E           EV /                           Enterprise Value                Net
                                 Price        Ent.       Sales      EPS       2018E        P/E           EBITDA             Sales    Price/ Debt/    Dividend
Name (Ticker)                  8/6/2018      Value      Growth Growth          FCF     2018E 2019E     2018E 2019E 2018E 2019E       Book 18E EBITDA   Yield
Satellite Manufacturers
and Space Systems
Boeing (BA)                     $348.4     $202,597      5.9%        18.4%    15.1x    23.8x   20.1x   14.5x   13.3x   2.1x   1.9x    NM      0.2x     2.0%
Lockheed Martin (LMT)           $320.6     $104,398      4.9%        13.1%    50.1x    19.2x   17.0x   12.4x   11.6x   2.0x   1.9x    NM      1.6x     2.5%
Airbus (AIR FP)                 $127.5      $86,771      8.1%        25.5%    28.1x    24.7x   19.7x   10.2x   8.5x    1.2x   1.1x   10.8x    -1.2x    1.4%
Thales (HO FP)                  $133.9      $25,621      12.1%       19.9%    22.1x    21.7x   18.1x   10.5x   9.1x    1.4x   1.2x   4.3x     -1.2x    1.5%
Harris Corp (HRS)               $162.4      $22,781      7.6%        14.4%    22.5x    20.7x   18.1x   14.6x   13.4x   3.4x   3.2x   2.9x     2.2x     1.4%
L-3 Technologies (LLL)          $211.4      $19,161      5.8%        15.3%    20.9x    21.3x   18.5x   14.0x   12.5x   1.9x   1.8x   3.1x     1.9x     1.5%

                                          Max            12.1%       25.5%    50.1x    24.7x   20.1x   14.6x   13.4x   3.4x   3.2x   10.8x    2.2x     2.5%
                                          Average        7.4%        17.8%    26.5x    21.9x   18.6x   12.7x   11.4x   2.0x   1.9x   5.3x     0.6x     1.7%
                                          Min            4.9%        13.1%    15.1x    19.2x   17.0x   10.2x   8.5x    1.2x   1.1x   2.9x     -1.2x    1.4%
Satellite Operators
SES SA (SESG FP)                $20.37       $13,793      4.9%        8.4%    19.1x    28.9x   26.7x   11.0x   10.6x   7.0x   6.7x   1.9x     3.0x     4.6%
Eutelsat (ETL FP)               $23.47        $8,518      1.2%        8.9%    17.6x    15.0x   13.8x   6.8x    6.7x    5.2x   5.2x   1.9x     2.4x     6.4%
Immarsat (ISAT LN)              $6.92         $5,450     -3.3%       -39.2%    NM      21.4x   35.1x   7.4x    8.1x    3.8x   3.9x   2.9x     3.0x     2.7%
Viasat (VSAT)                   $69.67        $5,156     15.4%         NM      NM       NM     50.9x   17.5x   10.8x   2.7x   2.3x   2.2x     3.4x     0.0%
Echostar (SATS)                 $44.87        $4,657     12.0%        33.9%    NM      32.1x   23.9x   5.5x    4.9x    2.2x   2.0x   1.0x     0.4x     0.0%
Globalstar (GSAT)               $0.47         $1,080      5.0%         NM      NM       NM      NM     31.1x   26.8x   9.0x   8.6x   1.4x    13.7x     0.0%
Orbcomm (ORBC)                  $10.42        $1,028      9.9%         NM      NM       NM      NM     18.0x   12.7x   3.5x   3.2x   2.9x     3.6x     0.0%

                                          Max            15.4%        33.9%   19.1x    32.1x   50.9x   31.1x   26.8x   9.0x   8.6x   2.9x    13.7x     6.4%
                                          Average         6.4%        3.0%    18.4x    24.3x   30.1x   13.9x   11.5x   4.8x   4.6x   2.0x     4.2x     1.9%
                                          Min            -3.3%       -39.2%   17.6x    15.0x   13.8x   5.5x    4.9x    2.2x   2.0x   1.0x     0.4x     0.0%

Maxar Corp (Street)             $44.41        $5,808      1.4%        5.0%    232.3x   9.2x   8.8x     8.1x    7.6x    2.6x   2.6x   1.2x     4.5x     2.6%
 Spruce Pt Adjusted             $44.41        $6,281     -10.0%      -78.8%   251.2x   43.2x 203.7x    10.5x   11.6x   2.8x   3.1x   NA       5.8x     2.6%

Source: Company financials, Bloomberg and Spruce Point adjustments                                                                                              67
                                         Spruce Point Estimates Up To 100% Downside
Given an inability to generate consistent cash flow, and weakening end markets, Maxar is a potential zero. On base
         caseexcept
US$ in millions, results,  we
                    per share   forecast an intermediate term share price of $20.00 - $25.00 or 50% to 60% downside.
                              amounts


               Valuation                Downside Case   Base Case    Optimistic Case                   Note
       Free Cash Flow Multiple               20.0x         20.0x           20.0x
                                                                                         If Maxar continues along its current
        2018E Free Cash Flow                 $0.0          $25.0          $50.0
                                                                                          path of no free cash flow, there is a
          Enterprise Value                   $0.0         $500.0         $1,000.0
                                                                                           case to be made its debt burden
          Plus: Cash                         $0.0           $0.0          $22.3
                                                                                       renders it worthless. Our adjusted debt
          Plus: LT Investment               $25.1          $25.1          $25.1
                                                                                        includes standard credit adjustments
          Plus: JV Equity                   $26.4          $26.4          $26.4
                                                                                        and incremental borrowing to pay the
          Less: Adjusted Debt             ($3,738.8)    ($3,713.8)      ($3,688.8)
                                                                                         dividend. Analysis excludes potential
          Diluted Shares                     58.5           58.5           58.5
                                                                                             $227m payout from Ukraine
          Price Target                     $0.00sh       $0.00sh         $0.00sh
                                                                                             arbitration disclosed 7/31/18
          % Downside (1)                    -100%         -100%           -100%
        EBITDA Multiple                       7.0x          8.0x            9.0x
                                                                                        Multiple range based on discount to
   2018E Spruce Pt. Adj. EBITDA             $608.8        $635.3          $663.2
                                                                                        current peer satellite manufacturing
        Enterprise Value                   $4,261.7      $5,082.0        $5,968.6
                                                                                       and space systems trading values. Our
        Plus: Cash                           $0.0           $0.0           $22.3
                                                                                       adjusted debt includes standard credit
        Plus: LT Investment                 $25.1          $25.1           $25.1
                                                                                            adjustments and incremental
        Plus: JV Equity                     $26.4          $26.4           $26.4
                                                                                           borrowing to pay the dividend.
        Less: Adjusted Debt               ($3,738.8)    ($3,713.8)      ($3,688.8)
                                                                                         Analysis excludes potential $227m
        Diluted Shares                       58.5           58.5            58.5
                                                                                          payout from Ukraine arbitration
        Price Target                       $9.82sh       $24.27sh        $40.23sh
                                                                                                  disclosed 7/31/18
        % Downside (1)                       -78%          -45%             -9%

            P/E Multiple                    18.0x          20.0x          22.0x
                                                                                        Discount multiple to peers based on
       2018 Spruce Pt. Adj. EPS             $0.47          $1.03          $1.64
                                                                                       declining growth. See slide for Spruce
             Price Target                   $8.52         $20.54         $36.18
                                                                                           Point’s realistic EPS calculation
            % Downside                      -81%           -54%           -19%

(1) Downside based on $44.40/sh price
                                                                                                                                  68
